Exhibit 10(a)
MAXIMUM GUARANTEED PRICE DESIGN CONSTRUCTION CONTRACT entered into by and
between CORECOMPOSITES DE MEXICO, S. DE R.L. DE C.V., represented herein by Mr.
STEPHEN JOHN KLESTINEC in his capacity as General Attorney-in-Fact, hereinafter
referred to as “THE OWNER” and AS CONSTRUCCIONES DEL NORTE, S.A. DE C.V.,
represented by Mr. VICTOR ALFONSO SANCHEZ-RUELAS, in his capacity as General
Attorney-in-Fact, hereinafter referred to as “THE CONTRACTOR”, all parties with
legal capacity to enter into and commit themselves pursuant to this Contract,
same which is governed by the following Recitals and Clauses:
RECITALS
I. The OWNER through its legal representative hereby declares that:

  A.   It is a corporation organized and existing in accordance with the laws of
the Republic of Mexico and that it has its corporate domicile in Prol. Ave.
Uniones y Av. Michigan, Parque Industrial del Norte, Matamoros, State of
Tamaulipas, Mexico. That it was incorporated through Public Instrument number
7,720, dated October 15, 2001, granted before Mr. José R. Treviño-Rodríguez,
Notary Public number 78, for the city of Matamoros, State of Tamaulipas, which
document was recorded in the Public Registry of Property and Commerce of
Matamoros, Tamaulipas, under number 558, volume 3-012, Book First, Commerce
Section on October 23, 2001, a copy of which is attached hereto as Exhibit “A”.
    B.   That in order to comply with its corporate purpose, its principal has
decided to carry out the construction of an industrial production facility with
an approximate area of 437,270.60 square feet (40,623.43 square meters) on a
tract of land owned by OWNER located in Lote 1 de la Manzana 6, Parque
Industrial La Ventana, H. Matamoros, State of Tamaulipas, Mexico, with a surface
area of 90,902.95 square meters. Said construction and site are detailed in the
documents, drawings and specifications approved by the OWNER which are attached
hereto and form a part hereof as Exhibit “B”, and which will hereinafter be
referred to as “The Work”.     C.   That it appears represented herein by
Mr. Stephen John Klestinec, who evidenced his capacity as attorney in fact
through Public Instrument number 3,895, dated July 22, 2008, granted before
Mr. Jorge Luis Velarde-Danache, Notary Public number 150, for the city of
Matamoros, State of Tamaulipas, which document was recorded in the Public
Registry of Property and Commerce of Matamoros, Tamaulipas, under number 334,
volume 3-007, Book First, Commerce Section on August 7, 2008, a copy of which is
attached hereto as Exhibit “C”.     D.   That it wishes to enter into this
Contract with the CONTRACTOR, in order for it to perform the construction of the
Work in accordance with the terms and

1



--------------------------------------------------------------------------------



 



      conditions set forth herein.

II. The CONTRACTOR through its legal representative hereby declares that:

  A.   It is a corporation organized and existing in accordance with the laws of
the Republic of Mexico and that it has its corporate domicile in Calixto de
Ayala #105, Altos B, Colonia San Francisco, 87350, H. Matamoros, State of
Tamaulipas, Mexico. That it was incorporated through Public Instrument number
488, dated June 19, 1997, granted before Mr. Jesus Guillermo
Villarreal-Rodriguez, Notary Public number 47, for the city of H. Matamoros,
State of Tamaulipas, which document was recorded in the Public Registry of
Property and Commerce of H. Matamoros, State of Tamaulipas, under number 87,
volume 87, Book 1 Second Auxiliary, Commerce Section on June 30, 1997, copy of
which is attached hereto as Exhibit “D”.     B.   That CONTRACTOR has filed and
is up to date on the following legal registrations, as indicated with the
identification numbers set forth below:

  (i)   Federal Taxpayer Registration: ACN970619-841     (ii)   Employer
Registration at the IMSS: E9427311100

  C.   That it has the experience to provide technical, consulting, project
management, architectural, engineering and general construction services,
pursuant to its corporate purpose, and that it has the machinery, material,
experience, technology, and the necessary personnel and means to properly
execute the Work subject matter of this Contract.     D.   That it appears
represented herein by Mr. Victor Alfonso Sanchez-Ruelas who evidenced his
capacity as attorney in fact through Public Instrument number 530, dated
March 9, 1999, granted before Mr. Jesus Guillermo Villarreal-Rodriguez, Notary
Public number 47, for the city of H. Matamoros, State of Tamaulipas, which
document was recorded in the Public Registry of Property and Commerce of H.
Matamoros, State of Tamaulipas, under number 188, volume 188, Book 1 Second
Auxiliary, Commerce Section on May 11, 2000, a copy of which is attached hereto
as Exhibit “G”.     D.   That it wishes to enter into this Contract with OWNER
in order for it to perform the construction of the Work, in accordance with the
terms and conditions set forth in this Contract and in the Contract Documents.

III. Both parties state, that:

  A.   In the execution of this Contract, there has been no duress, violence,
bad faith or error amongst them.     B.   In order to carry out the construction
referred to in Recital I, paragraph B, they

2



--------------------------------------------------------------------------------



 



  hereby formalize this Contract, which will be ruled by the following:

CLAUSES
CLAUSE 1. DEFINITION OF TERMS.
In this Contract, the following expressions shall have the following meanings,
which will apply both in the singular and the plural form:

a.   The term “OWNER”, as used herein, shall mean Core Composites De Mexico, S.
de R.L. de C.V., same company that has title to the property where the Work will
take place.

b.   The term “OWNER’S REPRESENTATIVE”, as used herein, shall mean Mr. Mark
Patrick Murfitt, or any other delegated representative of the OWNER which is
notified in writing to the CONTRACTOR and Construction Manager by the OWNER. In
compliance with the Contract Document, the OWNER’S REPRESENTATIVE will be fully
authorized and empowered to make decisions on behalf of OWNER in connection with
the performance of the Work, particularly to make and acknowledge entries in the
official log book of the job as provided for herein, to request and to authorize
changes, additions or deletions to the WORK pursuant to the provisions hereof,
to execute all required documentation and to receive portions or the entirety of
the WORK from the CONTRACTOR, as provided in this Contract. Communications given
to the CONTRACTOR’S REPRESENTATIVE and/or OWNER’S REPRESENTATIVE and/or
Construction Manager shall be as binding as if given to the other party’s
representative and/or the Construction Manager, if not placed in the Daily
Activity Log; all other communications and/or notices not placed in the Daily
Activity Log shall be confirmed in writing by the receiving party.      
GERENTES Y COORDINADORES, S.C. (the “Construction Manager”) will provide
administration services of the Contract as described in the Contract Documents,
and shall have the authority described in Clause Ninth-Bis during the
construction process.       The CONTRACTOR will have control over or charge of
and will be responsible for construction means, methods, techniques, sequences
or procedures, or for safety precautions and programs in connection with the
Work. The Construction Manager will be responsible for the oversight of the Work
in accordance with the Contract Documents under the terms of the Construction
Management Agreement.       Until changed or removed through written notice from
the OWNER to the CONTRACTOR, the OWNER’S REPRESENTATIVE will be Mr. Mark Patrick
Murfitt and the Construction Manager will be GERENTES Y COORDINADORES, S.C and
their representatives and designees.

3



--------------------------------------------------------------------------------



 



c.   The term “CONTRACTOR”, as used herein, shall mean AS Construcciones del
Norte, S.A. de C.V., and any Subcontractors employed by it.   d.   The term
“CONTRACTOR’S REPRESENTATIVE”, as used herein, shall mean any representative of
the CONTRACTOR, notified in writing by the CONTRACTOR to the OWNER. The
CONTRACTOR’S REPRESENTATIVE will be fully authorized and empowered to make
decisions on behalf of the CONTRACTOR in regards to the performance of the Work,
particularly to make and acknowledge entries in the official log book for the
job as provided for herein, to receive from the OWNER’S REPRESENTATIVE requests
for changes, additions or deletions to the Work, to submit quotations for the
execution of said changes, and to deliver to the OWNER’S REPRESENTATIVE portions
or the entirety of the WORK, as provided for herein. Until changed or removed by
written notice from the CONTRACTOR to the OWNER, the CONTRACTOR’S REPRESENTATIVE
will be Mr. Bruno Fuentes-Garza. The CONTRACTOR’S REPRESENTATIVE shall not be
removed or replaced from the project without the OWNER’S and Construction
Manager’s expressed written consent, which consent will not be unreasonably
withheld. Likewise, the CONTRACTOR’S REPRESENTATIVE shall be removed at OWNER’S
and Construction Manager’s express written request to CONTRACTOR in case that he
has demonstrated to be negligent and/or inefficient while performing the Work.  
e.   The term “Subcontractor” includes only those having a direct or indirect
contract with the CONTRACTOR, who perform services or furnish material worked to
a special design according to the plans and specifications of the Work, but does
not include one who merely furnish materials. In any event, the CONTRACTOR shall
remain liable for the proper and punctual performance of the work assigned to
any Subcontractor hired by CONTRACTOR. CONTRACTOR agrees to neither assign all
or part of the Work to any third parties. CONTRACTOR shall deliver to OWNER a
list of all Subcontractors hired for the Work, and OWNER shall have the right to
reject any Subcontractor therein included. In the event that CONTRACTOR hires a
Subcontractor not stated in the list provided to OWNER, it shall notify this to
OWNER, who shall have the right to reject said Subcontractor. OWNER’S rejection
of any Subcontractor must be with a reasonable cause.   f.   The term “Supplier”
shall include those parties providing only material or equipment for the
performance of the Work pursuant to Clause 2 of this Contract.   g.   The term
“Days” shall mean legal working days in Mexico.   h.   The term “Work” shall
mean the construction in the property of the OWNER in the terms provided for in
this Contract, and the documents, drawings, and specifications that are attached
hereto and made a part hereof as Exhibit “B”, such term shall also include all
labor, materials, equipment and services provided or to be provided by

4



--------------------------------------------------------------------------------



 



    the CONTRACTOR to fulfill its obligations.   i.   The term “Building” shall
mean the industrial facility to be constructed pursuant to this Contract.   j.  
The term “Premises” shall mean the location of the land where the Work will take
place.   k.   The term “Daily Activity Log” shall mean the Book where the
representatives of the parties shall keep a daily record of activities and
notices related to the Work, same which must be signed by such representatives
in each case.   l.   The term “Specifications” shall mean the written
requirements for materials, equipment, construction systems, standards and
workmanship for the Work, and performance of related services.   m.   The
“Project” consists of the construction of the Core Composites facility, in
Matamoros, Tamaulipas, as shown in the Contract Documents prepared by the
CONTRACTOR dated August 26, 2008 and the Performance Criteria Bid Documents
attached to that certain Letter of Intent entered into by CONTRACTOR and OWNER
on June 26, 2008.   n.   The “Contract Documents” consist of the Contract
between OWNER and CONTRACTOR (hereinafter the “Contract”), the General
Requirements and Performance Criteria Bid Documents attached to that certain
Letter of Intent entered into by CONTRACTOR and OWNER on June 26, 2008, the
Drawings, Specifications, addenda issued prior to execution of the Contract, the
Construction Management Agreement other documents listed in the Agreement and
Modifications issued after execution of the Contract and the documents prepared
by CONTRACTOR if accepted by the OWNER.       A Modification is:

(1) a written amendment to the Contract signed by both parties, or a

(2) a Change Order,
Unless specifically enumerated in the Contract, the Contract Documents do not
include other documents such as bidding requirements (advertisement or
invitation to bid, Instructions to Bidders, sample forms, the CONTRACTOR’S bid
or portions of addenda relating to bidding requirements).
The Contract Documents form the Contract for the construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind

5



--------------------------------------------------------------------------------



 



between:
(1) The Construction Manager and CONTRACTOR,
(2) Between the OWNER and Subcontractor or
(3) Between any persons other than the OWNER and CONTRACTOR.

o.   The “Drawings” are the graphic and pictorial portions of the Contract
Documents, wherever located and whenever issued, showing the design, location
and dimensions of the Work, generally including plans, elevations, sections,
details, schedules and diagrams.

p.   The “Project Manual” is the volume usually assembled for the Work, which
may include the bidding requirements, sample forms, Conditions of the Contract
and Specifications.

q.   “Shop Drawings” are drawings, diagrams, schedules and other data specially
prepared for the Work by the CONTRACTOR or a Subcontractor, Sub-subcontractor,
manufacturer, supplier or distributor to illustrate some portion of the Work.

r.   “Product Data” are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
CONTRACTOR to illustrate materials or equipment for some portion of the Work, if
applicable.

s.   “Samples” are physical examples, which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged, if
applicable.

t.   “Shop Drawings, Product Data, Samples” and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required the way the CONTRACTOR
proposes to conform to the information given and the design concept expressed in
the Contract Documents.

u.   “Punch List” items are any items of the Work that have not been fully
completed when the Work is at a stage of Substantial Completion, which shall be
completed by CONTRACTOR no later than 30 Days after the Substantial Completion
has been declared and accepted.

v.   “Beneficial Occupancy” stage of the Work, as described in the Drawings and
Specifications, upon which OWNER may initiate the installation of its machinery
and equipment therein. At this time foundations, steel structure, floors
(concrete slab), walls and roofs, including doors, shall be substantially
completed. The architectural, electrical and mechanical Works shall be completed
to the extent necessary for safe and proper installation by OWNER of its
machinery and equipment and commence production testing and employee training,
and shall continue in process without interfering with OWNER’S installation of
its

6



--------------------------------------------------------------------------------



 



    machinery and equipment at the manufacturing area. The Building shall be
watertight and temporary sanitary facilities shall be available, having the
Building all utilities connected and operating.

w.   “Substantial Completion”, Means that the Building is fully functional and
in operation. OWNER has full occupancy and operation of the Building and
electrical/mechanical systems, including office area, are possible and all
systems have been properly tested, started and are operating, requiring only
minor “Punch List” items to be concluded not to exceed 1-2% of the Work, which
shall not interfere with OWNER’S intended use of the Project.

x.   “Final Completion”, Means that all Punch List items have been totally
completed.

y.   “Final Inspection”, Means those studies, test and examinations of the
Project, Premises, Building and Work carried out by the OWNER and/or the
Construction Manager in order to receive any part or stage of the Building from
by CONTRACTOR upon its termination.

z.   “Change Order”, shall mean any modification in the Work instructed by
OWNER’S REPRESENTATIVE and Construction Manager as set forth in Clause 17
hereof, which instructions must be in writing as per the template attached
hereto as Exhibit “E”. Said Change Order must be duly singed by the OWNER’S
representative and/or the Constructions Manager’s representatives herein
authorized; and must be singed in acceptance by the CONTRACTOR’S representative
in order for such Change Order to be binding amongst the parties.

aa.   “Force Majeure” shall mean fire, flood, unavoidable casualty, pestilence,
earthquake, Acts of God, civil commotion, national emergency, warlike operation,
invasion, rebellion, hostilities, military or up surged power, sabotage,
governmental regulations or controls, labor disturbances, strikes, or other
similar circumstances or events beyond the reasonable control of the parties.
Without limitation, Force Majeure shall exclude bankruptcy or other financial
incapacity of either party or its consultants or subcontractors.

CLAUSE 2. INTENT.
The CONTRACTOR agrees to perform, either by itself or by subcontracting, the
Work, including but not limited to all civil and site work required for the
completion of the Work, as per instructions received from the OWNER under the
Contract Documents. The CONTRACTOR has visited and examined all conditions of
the construction site and area, and is satisfied with respect to all matters
necessary for carrying out the Work, including but not limited to general
working conditions, labor requirements, accessibility, conditions of the
Premises, obstructions, drainage conditions, actual levels, excavations,
fillings, easements, and all other related aspects. The intent of this Contract
is to include in the Work all items necessary for the proper execution and
completion thereof and therefore the performance of the Work shall include all
items defined in Exhibit “B” and in this

7



--------------------------------------------------------------------------------



 



Contract, as being necessary to produce the intended results. The CONTRACTOR has
investigated all other conditions as to the character of the site (including
concealed and subsurface conditions), the character and extent of the OWNER’S
and other CONTRACTOR’S operations in the area in connection with the project,
and has taken all these matters into account before the execution of this
Contract for which CONTRACTOR is responsible for all “mark outs”, such as
designation of corner points, axels, lot limits, etc. No allowance or extra
payment will be made due to any such items or conditions occasioned by the
CONTRACTOR’S failure to make such comparison and examination on account of
interferences Subcontractors actually contracted by it, or by reason of any
error, omission or oversight on the CONTRACTOR’S part.
Both parties agreed to contract an expert to carry out soil studies for the
press pits foundations. If from the expert’s opinion the initial Design and
Specifications in regards to the press pits foundations are modified in any
manner whatsoever, said modification shall have an impact on the cost of the
press pits. In the event that a modification is required for the press pits, the
parties shall agree through a Change Order as set forth in this Contract.
Execution of the Contract by the CONTRACTOR is a representation that the
CONTRACTOR has visited the site, has become familiar with local conditions under
which the Work is to be performed and correlated personal observations with
requirements of the Contract Documents.
The intent of the Contract Documents is to include all items necessary for the
proper execution and completion of the Work by the CONTRACTOR. The Contract
Documents are complementary, and what is required by one shall be as binding as
if required by all; performance by the CONTRACTOR shall be required only to the
extent consistent with the Contract Documents and reasonably inferable from them
as being necessary to produce the intended results.
In the event of conflicts or discrepancies among the Contract Documents,
interpretations will be based on the following priorities:
1. The Contract;
2. Drawings and Specifications
3. Change Order
4. Addenda with those of later date having precedence over those of earlier
date;
5. The General Requirements;
In the case of an inconsistency between Drawings and Specifications or within
either of the Contract Documents not clarified by addendum or Change Order, the
CONTRACTOR shall promptly notify such inconsistency to the OWNER; the parties
shall review same and resolve same in order not to delay the Work. If the
parties do not agree and resolve such inconsistency within in the next three
Days, the parties shall resolve such inconsistency as provided in Clause 29
herein.

8



--------------------------------------------------------------------------------



 



Should any error or inconsistency appear in the Drawings or Specifications
authorized by the OWNER for construction to commence, the Drawings shall take
precedence, but the CONTRACTOR shall not proceed with the Work without notifying
said error or inconsistency in writing to the OWNER concerning revisions to the
Drawings and/or Specifications, in the understanding that OWNER shall respond
within three Days or else it will be deemed that the Drawings will prevail, in
which case, due to failure of OWNER to respond, CONTRACTOR shall not be held
liable for its execution of the Work in accordance with such Drawings and
Specifications authorized by OWNER.
Organization of the Specifications into divisions, sections and articles, and
arrangement of Drawings shall not control the CONTRACTOR in dividing the Work
among Subcontractors or in establishing the extent of Work to be performed by
any trade.
Unless otherwise stated in the Contract Documents, words which have well-known
technical or construction industry meanings are used in the Contract Documents
in accordance with such recognized meanings.
CLAUSE 3. SCOPE OF WORK.
(a) The CONTRACTOR has prepared the design, a set of performance Drawings,
Specifications and schedules to fix and describe the size, dimensions, design
parameters, character of the Project, materials and such other essentials as may
be appropriate. Said Drawings, schedules and Specifications, as reviewed and
accepted by the OWNER, shall define the scope of the Work herein contracted for,
shall become a part of this Contract as Exhibit “B” and shall be signed by the
parties upon execution hereof.
The CONTRACTOR has submitted to the OWNER upon execution hereof a detailed
critical path method schedule (“CPM”) for the Work included in the Contract,
which is part of Exhibit “B”. This schedule reflects the Contract dates and
includes all related activities and will enable the OWNER and Construction
Manager, at all times throughout the duration of the Work, to compare actual
with scheduled progress.
The CPM schedule shall be revised at least weekly or sooner if required by the
conditions of the Work and Project, shall be related to the entire Project to
the extent required by the Contract Documents, and shall provide for expeditious
and practicable execution of the Work.
The OWNER reserves the right to issue a written modification in the sequence of
Work set forth in the approved CPM. However, if the CONTRACTOR determines that
such modification in the sequence of the Work involves an extra cost or a delay
in construction, the matter will be resolved by Change Order with the approvals
required under Clauses Ninth Bis. and Seventeenth.
(b) The CONTRACTOR will be held responsible for fulfilling specifications
execution and supervision of the Work as set forth in Exhibit “B”, and in
accordance with specified and common local industry practices in the
Municipality of Matamoros, State of

9



--------------------------------------------------------------------------------



 



Tamaulipas, México. The acceptance by the CONTRACTOR of the Drawings and
Specifications is for general arrangement only, unless otherwise noted, and does
not relieve the CONTRACTOR of full responsibility for the proper, correct, legal
and timely execution of the Work required as per the Contract Documents,
including but not limited to dimension and position of the completed Work.
The Drawings and Specifications shall become the property of the OWNER. In order
for the Project to be deemed as Finally Completed, CONTRACTOR shall have
delivered to the OWNER two complete printed sets of As-Built Drawings and
Specifications and recorded in a CD-ROM in Auto-Cad version 2002.
In view of the foregoing neither the CONTRACTOR nor any Subcontractor, or
material or equipment supplier shall own or claim a copyright in the Drawings.
(c) The CONTRACTOR shall furnish all labor, materials, tools, equipment,
construction equipment and machinery, water, heat, utilities, transportation and
all other facilities, means and services necessary for proper execution and
completion of the Work, whether temporary or permanent and whether or not
incorporated or to be incorporated in the Work, as referred to in Clause 2
hereof.
(d) The CONTRACTOR shall perform the Work in accordance with the Contract
Documents, Specifications, Drawings and calculations which, when signed by both
parties will be attached to this Contract as part of Exhibit “B”. The design,
engineering and construction monitoring of the Work shall be performed and
supervised by licensed and qualified architects, engineers or such other
professionals in Mexico. The Specifications and Drawings or both shall define
the scope of the Work and include everything incidental, requisite, and
necessary to perform the same. The Specifications and Drawings are to be
considered cooperative. All Work shown on the Drawings and not described in the
Specifications and all Work described in the Specifications and not shown on the
Drawings will be considered a part of this Contract.
(e) The OWNER reserves the right to perform work not related with this Project
with its own resources and to award separate contracts in connection with other
work.
(f) The CONTRACTOR shall not be considered a representative or agent of the
OWNER, except to the extent that the CONTRACTOR may act on behalf of the OWNER
in the obtaining of permits or materials and in such other specific cases as
approved in writing by the OWNER.
(g) The Construction Manager and the CONTRACTOR’S REPRESENTATIVE shall keep the
Daily Activity Log up to date, where all delays, changes, variations and in
general, all events arising during the performance hereof, shall be posted.
(h) The CONTRACTOR shall carefully study and compare the Contract Documents with
each other and with information furnished by the OWNER, shall at once report to
the Construction Manager errors, inconsistencies or omissions discovered. The

10



--------------------------------------------------------------------------------



 



CONTRACTOR shall be liable to the OWNER and Construction Manager for damages
resulting from errors inconsistencies or omissions in the Contract Documents.
(i) The CONTRACTOR shall take field measurements and verify the conditions and
shall carefully compare such fields measurements and conditions and other
information known to the CONTRACTOR with the Contract Documents before
commencing activities. Errors inconsistencies or omissions discovered shall be
reported to the Construction Manager immediately. The CONTRACTOR will be held
responsible by paying such costs for any inconsistencies in the field
measurements, conditions and other information that affect the Work.
(j) The CONTRACTOR shall supervise and direct the Work, using the CONTRACTOR’S
best skill and attention. The CONTRACTOR shall be solely responsible for and
have control over construction means, methods, techniques, sequences, and
procedures and for coordinating all portions of the Work, unless Contract
Documents give other specific instructions concerning these matters.
(k) The CONTRACTOR shall not be relieved of obligations to perform the Work in
accordance with the Contract Documents either by activities or duties of the
Construction Manager in the administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
CONTRACTOR.
In the event that OWNER, its subcontractors or any other person appointed by
OWNER conduct tests and/or inspections that cause a delay in the CPM, the
CONTRACTOR shall not be liable for any delay arising therefrom.
(l) The CONTRACTOR shall be responsible for inspection of portions of Work
already performed under this Contract to determine that such portions are in
proper condition to receive subsequent Work.
(m) The CONTRACTOR shall enforce strict discipline and good order among the
CONTRACTOR’S employees and other persons carrying out the Contract. The
CONTRACTOR shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.
(n) The CONTRACTOR shall maintain at the site for the OWNER one record copy of
the Drawings, Specifications, addenda, Change Orders and other Modifications, in
good order and marked currently to record changes and selections made during
construction, and in addition approved Shop Drawings, Product Data, Samples and
similar required submittals. These shall be available to the Construction
Manager and shall be delivered to the Construction Manager for submittal to the
OWNER upon completion of the Work (“As Built” Drawings) as provide under section
(b) above.
(o) The CONTRACTOR shall direct specific attention, in writing or on resubmitted
Shop Drawings, Product Data, Samples or similar submittals to revisions
requested by the Construction Manager on previous submittals.

11



--------------------------------------------------------------------------------



 



(p) When professional certification of performance criteria of materials,
systems or equipment is required by the Contract Documents the Construction
Manager shall be entitled to rely upon the accuracy and completeness of such
calculations and certifications.
CLAUSE 4. REGULATIONS AND PERMITS.
CONTRACTOR shall, at its cost, perform the Work in accordance with the Contract
Documents, that may require compliance with standard International and US codes
and requirements as indicated, as well as the Construction Regulations
applicable in the city of H. Matamoros, State of Tamaulipas, and any other laws,
ordinances or regulations applicable to the execution of the Work. Any fine or
penalty which may be imposed as a consequence of any violation of this provision
shall be for the exclusive account of the CONTRACTOR, and the CONTRACTOR will
keep the OWNER harmless against any loss or liability in the terms of the first
paragraph of Clause 26 hereof. If any authority orders the correction of any
part or all of the Work, CONTRACTOR shall correct such deficiency on its account
and shall bear all expenses related thereto.
The CONTRACTOR shall confine operations at the site to areas permitted by law,
ordinances, permits and the Contract Documents and shall not unreasonably
encumber the site with materials or equipment.
In order to enable the OWNER to evidence the full ownership of the Work and to
comply with all applicable laws and regulations, CONTRACTOR covenants and agrees
to obtain at its expense, all required licenses, authorizations and permits on
behalf and in the name of the OWNER, including the construction license, issued
by the Municipality of Matamoros, for which OWNER agrees to cooperate with
CONTRACTOR. The registration of the Work with the Mexican Institute of Social
Security (IMSS) shall be made under CONTRACTOR’S name, and CONTRACTOR shall
provide OWNER with a copy of such registration, as well as evidence of payment
of contributions to the IMSS and INFONAVIT for the previous months. The OWNER
shall provide to the CONTRACTOR all documents reasonably necessary to obtain all
required licenses and permits. The CONTRACTOR shall obtain the Construction
License mentioned in this paragraph and copies thereof shall be delivered to the
OWNER and Construction Manager.
If however the CONTRACTOR commences the construction of the Work without having
obtained the construction license and IMSS registration mentioned above, the
CONTRACTOR will be responsible for the payment of all fines and penalties
imposed upon the OWNER, as well as all loss, costs and expenses derived from the
suspension of the Work by any Governmental Agency, if any, and it hereby
covenants and agrees to hold the OWNER harmless against any and all such fines,
penalties and/or losses.
If the CONTRACTOR performs Work knowing it to be contrary to laws, statutes,
ordinances, building codes, and rules and regulations the CONTRACTOR shall
assume full responsibility for such Work and shall bear the attributable costs.

12



--------------------------------------------------------------------------------



 



The certificate of occupancy (“Terminacion de Obra”), if applicable shall be
delivered to the OWNER, together with the request of the CONTRACTOR for the
Final Inspection of the finished Work, in the terms provided for in Clause 30
hereof. The originals of said permits and licenses shall be delivered to the
OWNER upon final acceptance of the Work.
If during the term of execution of the Work any changes or amendments to the
established regulations should occur, CONTRACTOR shall be obligated to implement
such changes during the phases of the Work to be carried out with no further
amendments to this Contract.
CLAUSE 5. TERM AND TIME SCHEDULE.
(a) CONTRACTOR shall initiate the Work upon execution hereof, and must carry the
same to Final Completion as hereinafter defined, on or before April 20, 2009,
with reference to the Work described in Recital I, Paragraph b, except if
amended or changed through a Change Order or any other agreement in writing duly
signed by the parties hereof. The CONTRACTOR shall comply with the Contract
Documents and with the CPM (Exhibit “B”) in carrying out the Work, subject to
verification and approval by the OWNER’S REPRESENTATIVE and/or Construction
Manager. Such CPM shall include a job schedule for all trades, including
milestone dates for completion of Work, components and payment schedule and
shall be in form and detail acceptable to OWNER. The payment schedule shall be
proportional to the Work performed throughout the duration of this Contract.
Time limits stated in the Contract Documents are of the essence of the Contract.
By executing this Contract the CONTRACTOR confirms that, subject to the proper
and timely delivery of the steel and steel reinforcement, the Contract Time is a
reasonable period for performing the Work, for which both parties agree as
follows:

  1.   High Bay Area: CONTRACTOR and OWNER agree that (i) on December 1, 2008,
CONTRACTOR shall complete and OWNER shall be granted with the Beneficial
Occupancy of the high bay area and press pits of the Project for installation of
presses (the 100,000 square foot compression molding area and related utilities,
such area is identified in the drawings attached hereto as Exhibit “B”,
hereinafter referred to as the “High Bay Area”), and (ii) on December 22, 2008,
CONTRACTOR shall complete and OWNER shall be granted with the full Beneficial
Occupancy of the High Bay Area; (iii) the High Bay Area shall be completed by
CONTRACTOR and granted to OWNER for full production precisely on January 22,
2009 in accordance with the CPM.     2.   Building: CONTRACTOR and OWNER agree
that (i) the Substantial Completion shall be completed by CONTRACTOR and granted
to the OWNER precisely on March 2, 2009; (ii) after the date of Substantial
Completion, a punch list shall be prepared within the next 10 (ten) Days by
OWNER and CONTRACTOR, evidencing the pending items to be

13



--------------------------------------------------------------------------------



 



      completed for Final Completion. Such punch list shall be approved by OWNER
in writing in order to constitute a binding document for the parties hereto.
Final Completion shall occur no later that April 20, 2009, and means the time
when the Project is finally completed.     3.   All the foregoing dates and
terms are defined in the Exhibit “I” hereof.

(b) If in the reasonable opinion of the OWNER or Construction Manager it becomes
necessary to work overtime, nights, weekends and holidays in order to maintain
the schedule set up for completing the Contract within the specified time, the
CONTRACTOR shall cause the Work to be so scheduled and performed without
additional cost to the OWNER, unless the Work delay is excused pursuant to
Clause 5, Paragraph (c).
(c) CONTRACTOR is expressly responsible for advancing and finishing the Work as
per the CPM. In this regard, CONTRACTOR shall resort at its own cost to any
legal means to compensate any delay on schedule either by implementing night
shifts, weekend shifts, as well as work on holidays and extra hours with no
extra charge, unless the delay results from causes directly attributable to
OWNER and/or the Construction Manager and/or OWNER’S subcontractors and/or Force
Majeure and/or Change Orders. The CONTRACTOR shall not be entitled to demand
payment of damages or increased costs suffered due to the delays arising from
its own default hereof. The OWNER’S REPRESENTATIVE at the Work site shall be
authorized to sign the Daily Activity Log and certify whether or not casualties
which prevent continuation of the Work arose or not on that day. The supervision
and inspection of the Work by the OWNER or OWNER’S REPRESENTATIVE, and the
requirement of corrections to redress non-conformities with Exhibit “B” shall
not be deemed to constitute a delay. For any justified delay to be valid for
purposes of modifying the CPM it shall be notified in writing by CONTRACTOR to
the OWNER’S REPRESENTATIVE and Construction Manager no later than five (5) Days
after the date when the event occurred and thereafter approved by the OWNER’S
REPRESENTATIVE.
Any extension of time for completion shall apply only to such portion or
portions of the Work affected or that could be damaged; the portions not
directly or indirectly affected by such causes shall be completed at the latest
on the date set forth in this Contract. Unless otherwise specified and agreed by
the parties, the issuance of any changes to the Work shall not constitute a
reason for changing the time for completion.
(d) In the event OWNER requests CONTRACTOR, by Change Order, except in the event
described in paragraph (b) above, to work overtime in order to complete the Work
in advance of the date agreed upon in the time schedule, the OWNER will
reimburse the CONTRACTOR for the actual costs of said overtime for all field
personnel required for such specific overtime work. Prior to such overtime being
worked, the parties shall agree to the personnel who shall work overtime.
(e) Extra work requested by the OWNER will have its own time schedule and will
not be covered by the term and consideration agreed upon in this Contract.

14



--------------------------------------------------------------------------------



 



(f) Claims relating to time shall be made in accordance with applicable
provisions of Clause 29 of this Contract.
(g) Delays and extensions in time for the Work do not preclude recovery of
damages by the parties hereof, under other provisions of the Contract Documents.
CLAUSE 6. CHARACTERISTICS OF THE WORK.
(a) All materials shall be of the correct type required by the Drawings and
Specifications and the Contract Documents, for the purpose for which they are to
be used and shall be new, of the first quality and best grade of their
respective types and of approved manufacture in accordance to the
Specifications. No substitutions or variations from Specifications other than
those which are requested through a Change Order will be permitted after the
execution hereof.
(b) All CONTRACTOR’S installations shall be made so that the component parts
will function together as a workable system, complete with all accessories
necessary for its operation, and shall be left with all equipment properly
adjusted and in working order. The Work shall be executed in conformity with the
best local practice and so as to contribute to the efficiency of operation,
minimum maintenance, accessibility, and sightliness and so that the installation
will conform and accommodate itself to the building structure, building and
process, equipment and usage.
(c) No substitutions or variations from the Contract Documents, Drawings
Specifications, including those that are attached hereto as part of Exhibit “B”,
and except for those which are approved by OWNER and incorporated into this
Contract through a Change Order, will be permitted after the execution hereof
and except where a manufacturer or supplier of a particular material or item is
unable to furnish the item or material specified by the Specifications or
Drawings and in such situations the CONTRACTOR must request by written notice,
in the Daily Activity Log, the OWNER’S approval of a substitute material or item
considered to be equal to that specified or shown in the Drawings or
Specifications. OWNER shall approve said material substitution within the next
three Days from CONTRACTOR’S request.
(d) CONTRACTOR shall comply with and be bound by the provisions of the Contract
Documents, Specifications and Drawings that form Exhibit “B” hereto, except in
so far as such provisions conflict with this Contract, in the understanding that
whenever the CONTRACTOR deems that a provision of the Contract Documents,
Specifications and Drawings that form Exhibit “B” hereto, is in conflict with
this Contract, is not applicable in a Mexican construction environment context
or is not reasonable considering such context, then the CONTRACTOR will propose
to the OWNER that such conflicting, not applicable or unreasonable provision be
eliminated or amended, as the case may be, and the OWNER at its sole discretion
and liability will determine whether or not such provision should be eliminated
or amended.

15



--------------------------------------------------------------------------------



 



(e) The CONTRACTOR shall be responsible for cutting, fitting or patching if
required, to complete the Work or to make its parts fit together properly.
CLAUSE 7. SAFETY MEASURES.
(a) The CONTRACTOR shall take all necessary precautions, and shall provide
barricades, guards, signs, lights, notices and such protection as may be
required by laws and regulations and the Drawings and Specifications and as
reasonably determined by OWNER, for the protection of the OWNER’S and other
contractors property, as well as adjacent property, both of new and existing
Work.
(b) The CONTRACTOR shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract.
(c) The CONTRACTOR shall take reasonable precautions for safety of, and shall
provide reasonable protection to prevent damage, injury or loss to:

  1.   Employees on the Work and other persons who may be affected thereby;    
2.   The Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the CONTRACTOR or
the CONTRACTOR’S Subcontractors; and     3.   Other property at the site or
adjacent thereto such as trees, shrubs, lawns, walks, pavements, roadways,
structures, and utilities not designated for removal, relocation or replacement
in the course of the construction.

(d) The CONTRACTOR shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.
(e) The CONTRACTOR shall erect and maintain, as required by existing conditions
and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.
(f) When use or storage of explosives or other hazardous materials or equipment
or unusual methods are necessary for execution of the Work, the CONTRACTOR shall
exercise utmost care and carry on such activities under supervision of properly
qualified personnel.
(g) The CONTRACTOR shall promptly remedy damage and loss to property caused in
whole or in part by the CONTRACTOR, its Subcontractor, or anyone directly or
indirectly employed by any of them, or by anyone for whose acts they may be
liable and

16



--------------------------------------------------------------------------------



 



for which the CONTRACTOR is responsible, except damage or loss attributable to
acts or omissions of the OWNER or Construction Manager or anyone directly or
indirectly employed by either of them, or by anyone for whose acts either of
them may be liable, and not attributable to the fault or negligence of the
CONTRACTOR.
(h) The CONTRACTOR shall designate a responsible member of the CONTRACTOR’S
organization at the site whose duty shall be the prevention of accidents. This
person shall be the CONTRACTOR’S superintendent unless otherwise designated by
the CONTRACTOR in writing to the OWNER.
(i) The CONTRACTOR shall not load or permit any part of the construction or site
to be loaded so as to endanger its safety.
(j) In an emergency affecting safety of persons or property, the CONTRACTOR
shall act, at the CONTRACTOR’S discretion to prevent threatened damage, injury
or loss. Additional compensation or extension of time claimed by the CONTRACTOR
in account of an emergency shall be agreed between the parties through a Change
Order, if appropriate given the nature of the emergency.
CLAUSE 8. CONTRACTOR SUPERVISION.
The CONTRACTOR shall supervise and direct the Work using its best skill and
attention for the purpose of ascertaining that all materials and labor used in
the Work adhere to the Specifications and Drawings, which are a part of this
Contract.
For this purpose, the CONTRACTOR shall keep at the Work site during its progress
a competent superintendent, satisfactory to the OWNER. Any superintendent that
proves to be justifiably unsatisfactory to the OWNER shall be promptly replaced
by the CONTRACTOR upon the written direction of the OWNER. The Superintendent or
the assistants may be changed through written notice to the OWNER and
Construction Manager.
CLAUSE 9. OWNER’S INSPECTION.
The OWNER’S inspection is for the purpose of ascertaining that the Work is being
properly executed. While the OWNER will supervise the CONTRACTOR through the
OWNER’S REPRESENTATIVE and Construction Manager in the interpretation and
execution of the Drawings and Specifications and may assist CONTRACTOR by
furnishing additional information as requested by CONTRACTOR, such supervision
and assistance shall not relieve the CONTRACTOR of any responsibility for the
proper execution of the Work.
The CONTRACTOR shall provide, at all times, proper facilities for access within
the property for the OWNER to make the inspections. CONTRACTOR shall provide
OWNER and Construction Manger with twenty-four (24) hours notice in writing and
by posting same in the Daily Activity Log prior to the covering of any of the
Work completed by the CONTRACTOR or Subcontractors. OWNER will have 24 hours
starting as of the time the notice is posted in the Daily Activity Log to
perform an inspection of the Work to be

17



--------------------------------------------------------------------------------



 



covered. In the event the CONTRACTOR covers up Work to be inspected prior to
such 24 hour term or against the written direction of the OWNER and Construction
Manager derived from the inspection, it shall, if requested, uncover such Work
for examination at its own expense. If the OWNER requires to inspect Work
previously covered with OWNER’S consent, or without OWNER’S consent when more
than 24 hours have lapsed after posting inspection notice in the Daily Activity
Log, OWNER shall pay the cost of said uncovering and subsequent covering of such
Work, if the inspected Work is found to be in conformity with Exhibit “B”.
However, if any questionable Work is found to be not in conformity with Exhibit
“B”, the CONTRACTOR shall pay for the correction of such Work and its uncovering
and subsequent covering costs.
Additionally, CONTRACTOR obligates itself to submit to OWNER within the next 2
(two) Days the reports, documents and data regarding the Work and its
performance that may be requested by OWNER’S REPRESENTATIVE and the Construction
Manager. The OWNER may determine the form in which such reports, documents and
data shall be supplied.
If the CONTRACTOR has not taken the necessary actions to: (i) achieve or
maintain the required time schedule following OWNER’S and Construction Manager’s
notification in writing, or (ii) correct the deficiencies in a manner reasonably
acceptable to the OWNER, then OWNER shall direct CONTRACTOR to establish a
schedule recovery plan and within the next five (5) Days achieve and maintain a
reasonable rate of progress. Neither issuance of such written notice and
instructions by OWNER nor the failure to issue such notice and instructions
shall relieve CONTRACTOR of its obligation to achieve the quality of Work and
the rate of progress required by this Contract. CONTRACTOR agrees to take, at
its own expense, except in those events herein set forth, whatever measures may
be necessary (such as Working overtime, placing additional laborers and
equipment on the job or Working multiple shifts) to achieve and maintain the
agreed time schedule.
OWNER and Construction Manager will periodically request from CONTRACTOR
evidence of payment of all IMSS and INFONAVIT contributions that CONTRACTOR is
obligated to pay in connection with its employees performing the Work, and
CONTRACTOR shall deliver OWNER a copy of such evidence no later than 10
(ten) calendar days after such evidence is requested. In the event OWNER or
Construction Manager do not request evidence thereof such omission shall not be
interpreted as a waiver of such right nor result in any liability or
responsibility on OWNER or Construction Manager for such reason nor be
interpreted as CONTRACTOR being relieved from any responsibility derived there
from.
CLAUSE 9 BIS. SUPERVISION BY CONSTRUCTION MANAGER.
OWNER hereby designates Enrique Arturo Melendez-Silva, Edwin Cordova-Acosta and
Jesus Alberto Arredondo-Ocañas as the supervisors and consultants of the
Construction Manager, having, ample authority to supervise the Work being
performed by the CONTRACTOR. Any changes made for an amount between US$0.00 and
US$25,000.00

18



--------------------------------------------------------------------------------



 



will have to be previously approved in writing by the Construction Manager and
the OWNER’S REPRESENTATIVE. Finally, all changes to the Work made under this
Contract for an amount exceeding US$25,000.00 will have to be previously
approved in writing by the Construction Manager, the OWNER’S REPRESENTATIVE, and
any of Stephen John Klestinec or Kevin Lee Barnett or Herman Fredrick Dick,
officers of the OWNER. The Construction Manager shall be under the direct
command of Mr. Mark Patrick Murfitt and will have the obligation to oversee the
Work, have overall responsibility for the work, and a representative of
CONTRACTOR shall be present full time at the construction site as of the date of
commencement of the Work. The OWNER’S REPRESENATIVE and Construction Manager
shall have the right to supervise CONTRACTOR’S representatives at all times, not
being understood that OWNER, OWNER’S REPRESENTATIVE or Construction Manager take
any responsibility for the Work. The OWNER’S REPRESENTATIVE must approve any
change in the person designated as CONTRACTOR’S REPRESENTATIVE in writing.
Furthermore, the OWNER’S REPRESENTATIVE shall have the right at all times, to
request CONTRACTOR to replace CONTRACTOR’S REPRESENTATIVE if the OWNER
demonstrates reasonable cause for such replacement.
The parties may designate any other representatives that they deem convenient
for the performance of this Contract. The parties will have the obligation to
notify the other party in writing of such appointments. No such designation,
however, shall relieve such designating party of any of its obligations under
this Contract.
CLAUSE 10. COOPERATION IN PERFORMING THE WORK.
The CONTRACTOR must schedule its Work and placing of materials and equipment, so
as to not interfere with OWNER’S facilities, operations and OWNER’S contractors.
Similarly, OWNER, its Subcontractors and/or Construction Manager shall carry out
their activities without interfering with the CONTRACTOR’S performance of the
Work. Where the partiers hereof deem that their activities may interfere with
the other party’s processes or Work, as applicable, it shall notify same through
the Daily Activity Log, no less than 48 hours prior to commencing such operation
or Work, as applicable, that will cause such interference.
The parties hereof shall fully cooperate with each other and all other
subcontractors shall and carefully coordinate their own work with the other
parties work to the best advantage of the Work. The CONTRACTOR will be held
responsible for the coordination and cooperation with its Subcontractors at the
proper time as may be required to carry out any changes in the Work covered by
this Contract, which may be necessary to avoid interference. If it becomes
necessary for the CONTRACTOR to make changes to its Work that has been completed
and which is caused by failure of the CONTRACTOR to properly coordinate or
cooperate with its Subcontractors or with the OWNER, such changes shall be made
by the CONTRACTOR without cost to OWNER or Construction Manager. Likewise, in
the event that CONTRACTOR is required to make changes to the Work due to failure
of OWNER and/or Construction Manager and/or OWNER’S subcontractors to coordinate
their work, such changes shall be made by the CONTRACTOR. Costs and expenses
arising

19



--------------------------------------------------------------------------------



 



therefrom shall be beard by OWNER.
In the event that OWNER incurs into extra cost in the performance of its
activities and only and exclusively in the event that such extra costs arise
from CONTRACTOR’S or its Subcontractors’ failure to coordinate their performance
of the Work, and such failure interferes with the OWNER’S activities, CONTRACTOR
shall be liable for such extra costs arising therefrom.
In order to allow the OWNER to start its operations as quickly as possible, the
CONTRACTOR agrees to permit the OWNER to make use of any portion or portions of
the Work which can be mutually agreed upon as being available for the OWNER’S
operations without interfering with the CONTRACTOR’S completion of the remaining
portions of the Work.
Except as otherwise provided in the Contract Documents or when direct
communications have been specially authorized, the OWNER and CONTRACTOR shall
endeavor to communicate through the Construction Manager and through the Daily
Activity Log. Communications by and with Subcontractors and material suppliers
shall be through the CONTRACTOR. Communications by and with separate contractors
shall be through the OWNER.
CLAUSE 11. FIRE PROTECTIVE MEASURES.
The parties will at least comply with the following requirements:
A. Provide accesses to the construction site and around the perimeter of the
facility, where possible. Such access shall be maintained in a serviceable
condition suitable at all times for use by heavy fire fighting equipment.
B. Shall keep the entire site free from trash and combustibles. They shall store
flammable liquids in approved storage containers and shall provide temporary,
approved storage facilities when flammable liquids remain on the site, in
compliance with existing regulations.
CLAUSE 12. MATERIALS AND EQUIPMENT.
(a) The CONTRACTOR shall be responsible for the transportation, unloading,
storing and proper care of all its materials and equipment delivered at the
site, and further shall be responsible for protecting them from weather, dust,
theft and vandalism.
(b) Should any of CONTRACTOR’S materials used in the Work be found by the OWNER
or Construction Manager to be defective or damaged in any way, regardless of the
extent of completion of the Work, the OWNER shall notify the CONTRACTOR in
writing and through the Daily Activity Log as soon as such damaged or defective
material or Work is observed and same shall be removed, replaced, reconstructed
or refinished as may be required at the sole discretion of the OWNER unless
damaged by OWNER, Construction

20



--------------------------------------------------------------------------------



 



Manager, or its subcontractors, agents and/or employees; notwithstanding the
above, the CONTRACTOR will be responsible for all damages caused by its
subcontractors, agents and/or employees and in such event, the expense of doing
so or the cost of delays and of making good other Work affected by the changes
shall be borne by the CONTRACTOR and no extension of time shall be allowed for
the correction of such faulty Work, unless the parties agree on an extension at
that time.
(c) All of CONTRACTOR’S materials, equipment or other items which are subject
matter of this Contract which may be affected by the weather or dust, shall be
covered and protected to keep them free from damage on the Premises and during
transit thereto.
(d) The parties covenant and agree that title and ownership of all materials
supplied by the CONTRACTOR, its subcontractors, agents and suppliers pursuant to
the provisions of this Contract, will at all times remain vested in the OWNER,
starting from the time of their acquisition by the CONTRACTOR, its
Subcontractors, agents and suppliers, or their delivery or installation at the
Premises, whatever happens first, provided however that CONTRACTOR shall be
liable for damages and losses caused to the same until Final Completion of the
Work.
(e) CONTRACTOR must retain all loose and detachable parts of the equipment
installed under this Contract, if any, until the completion of the Work, and
shall then turn such parts over to OWNER’S representatives, with a list
detailing said parts.
CLAUSE 13. INSTALLATION OF OWNER’S MACHINERY AND EQUIPMENT.
The CONTRACTOR agrees that the OWNER may receive, place and install as much
material, machinery and equipment in those portions of the Work which can be
mutually agreed upon as being available for the OWNER’S operations without
interfering with the CONTRACTOR’S completion of the Work. The CONTRACTOR further
agrees to permit, at OWNER’S expense, the placing of such machinery and
equipment into operation by the OWNER’S employees or other contractors and that
such action shall not constitute delivery of the portion or portions of the Work
where such installation is carried out. The CONTRACTOR shall accept delivery of
OWNER supplied goods and will protect them from damages, fire, theft, vandalism
and weather until CONTRACTOR installs same.
Furthermore, OWNER shall be liable for any damage to the Work, personal injury
or death arising from the installation of its machinery and equipment in the
Building; and shall hold CONTRACTOR harmless from any and all liability in
connection therewith.
CLAUSE 14. ADVANCED USE OF ANY PORTION OF THE WORK.
In addition to the requirements of the above Clause 13, the CONTRACTOR agrees
that the Work or any portions thereof which the parties mutually agree can be
used by the OWNER without interfering with the CONTRACTOR’S work, may be
occupied and put to use by the OWNER, at its own expense, which action will not
be construed as substantial completion of the Work or any portion thereof, nor
signify the OWNER’S acceptance of

21



--------------------------------------------------------------------------------



 



such Work or portion thereof, unless otherwise agreed upon.
CLAUSE 15. CLEANING OF THE PREMISES.
The Parties will keep the premises free at all times from accumulations of waste
material or rubbish caused by their respective employees and operations and
their Subcontractors and work of each of them. The CONTRACTOR shall remove and
dispose of all debris or rubbish from and around the site, including all tools,
scaffolding and surplus materials in accordance with the applicable Mexican
laws, and shall leave the Work and the premises clean and acceptable to the
OWNER. If the CONTRACTOR fails to clean up the OWNER and Construction Manager
may do so and the reasonable cost thereof shall be deducted from final payment
due to the CONTRACTOR.
Furthermore, the CONTRACTOR shall handle and dispose of any hazardous materials
and substances resulting from its performance of the Work, in full compliance
with the legal provisions providing for handling and disposal of such materials
and substances and hereby covenants and agrees to keep the OWNER harmless from
any claim, lawsuit, judgment, administrative procedure, sanction or penalty in
connection therewith.
Similarly, OWNER shall handle and dispose of any hazardous materials and
substances resulting from its operations in the Premises, in full compliance
with the legal provisions providing for handling and disposal of such materials
and substances and hereby covenants and agrees to keep the CONTRACTOR harmless
from any claim, lawsuit, judgment, administrative procedure, sanction or penalty
in connection therewith.
At completion of the Work the CONTRACTOR shall remove from and about the
Premises and the Building waste materials, rubbish, the CONTRACTOR’S tools,
construction equipment, machinery and surplus materials.
If the CONTRACTOR fails to clean up as provided above, the OWNER may do so and
the cost thereof shall be charged to the CONTRACTOR.
CLAUSE 16. CORRECTION OF THE WORK.
If the CONTRACTOR fails to correct Work which is not in accordance with the
requirements of the Contract Documents, after written notice by OWNER requesting
the correction of the Work, or persistently fails to carry out Work in
accordance with the Contract Documents, the OWNER by written order signed
personally by their authorized representatives, may order the CONTRACTOR to stop
the Work, or any portion thereof, with no liability to OWNER until the cause for
such order has been eliminated
If the CONTRACTOR defaults or neglects to carryout the Work in accordance with
the Contract Documents and fails within a seven Day period after receipt of
written notice from the OWNER to commence and continue correction of such
default or neglect with diligence and promptness, the OWNER may after such seven
Day period without prejudice to other remedies the OWNER may have, correct such
deficiencies. In such

22



--------------------------------------------------------------------------------



 



case an appropriate Change Order shall be issued deducting from payments then or
thereafter due to the CONTRACTOR the cost of correcting such deficiencies,
including compensation for the Construction Manager’s additional services and
expenses made necessary by such default, neglect or failure. Such action by the
OWNER and amounts charged to the CONTRACTOR are both subject to prior approval
of the Construction Manager. If payments then or thereafter due to the
CONTRACTOR are not sufficient to cover such amounts, the CONTRACTOR shall pay
the difference to the OWNER. In the event that OWNER’S subcontractors carry out
the abovementioned corrections of the Work, then, the CONTRACTOR shall be
released by the OWNER from any liability arising from such correction carried
out by OWNER’S subcontractors only, and shall hold CONTRACTOR harmless from any
and all claims and/or suits that may be filed by any of OWNER’S subcontractors
or suppliers used for such correction only. OWNER shall be responsible for the
cost of correcting damaged or defaulty Work derived from its own negligence or
that of its subcontractors, agents and suppliers.
The CONTRACTOR shall be responsible for the cost of correcting damaged or faulty
Work derived from its own negligence or that of its subcontractors, agents and
suppliers.
The CONTRACTOR shall promptly correct Work rejected by the Construction Manager
or failing to conform to the requirements of the Contract Documents whether
observed before or after Substantial Completion and whether or not fabricated,
installed, or completed, but not after the Final Inspection and acceptance of
the Work by OWNER. The CONTRACTOR shall bear costs of correcting such rejected
Work. After Substantial Completion, any and all corrections of the Work will be
requested by OWNER under the warranty as provided for in Clause 21 hereof.
The CONTRACTOR shall remove from the Premises portions of the Work, which are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the CONTRACTOR nor accepted by the OWNER and Construction
Manager.
Notwithstanding anything in this Contract, and pursuant to the provision set
forth in this Clause, if the CONTRACTOR fails to correct nonconforming Work
within a reasonable time, the OWNER may correct it. If the CONTRACTOR does not
proceed with correction of such nonconforming Work within a reasonable time, the
OWNER may remove it and store the salvable materials or equipment at the
CONTRACTOR’S expense. If the CONTRACTOR does not pay costs of such removal and
storage within ten Days after written notice, the OWNER will deduct costs,
damages and Construction Manager’s fees and expenses made necessary thereby from
the Contract Sum.
The CONTRACTOR shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the OWNER or separate
constructors caused by the CONTRACTOR’S correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.
CLAUSE 17. CHANGES IN THE WORK.

23



--------------------------------------------------------------------------------



 



Changes in the Work may be accomplished after execution of the Contract, and
without invalidating the Contract by (i) Change Order; or (ii) an order for
minor changes in the Work posted in the Daily Activity Log.
As applicable, such items will be covered in the form of a Change Order or an
order for minor changes in the Work posted in the Daily Activity Log, issued by
the OWNER’S REPRESENTATIVE or Construction Manager and signed in approval by the
CONTRACTOR, and shall be considered part of this Contract and subject to all the
conditions and provisions hereof. The CONTRACTOR shall proceed with the changes
unless it claims that any written instructions or requests from OWNER involve
extra cost or additional time under the Contract in which case, it shall
promptly give the OWNER written notice thereof before proceeding to execute the
Work, except in the event of emergency endangering life or property. In the
event the CONTRACTOR provides such notice to OWNER, it shall not proceed with
the Work until further direction from the OWNER. Because time is of the essence
for the Work, OWNER must answer CONTRACTOR’s written notice of such extra cost
or additional time within the next three Days after delivery of same to OWNER’S
REPRESENTATIVE. If OWNER does not comply with the foregoing, CONTRACTOR shall
not proceed in accordance with such Change Order and CONTRACTOR will not be
liable in any manner whatsoever for such change.
If the CONTRACTOR is requested to quote on any extra work at any time during the
progress of the Contract, the parties shall agree in writing on the additional
cost and time required for such extra work.
Changes in the Work shall be performed under applicable provisions of the
Contract Documents, and the CONTRACTOR shall proceed promptly, unless otherwise
provided in the Change Order or order for a minor change in the Work.
(i) A Change Order shall be in writing duly signed by the OWNER, CONTRACTOR and
Construction Manager stating their agreement upon all of the following:

  1.   A change in the Work;     2.   The amount of the adjustment in the
Contract Sum, if applicable; and,     3.   The extent of the adjustment in the
Contract Time, if any.

A Change Order shall be based upon agreement among the OWNER, CONTRACTOR and
Construction Manager.
If the Change Order provides for an adjustment to the Contract Sum, the
adjustment shall be based on one of the following methods:

  1.   Mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

24



--------------------------------------------------------------------------------



 



  2.   Unit prices stated in the Contract Documents or subsequently agreed upon;
    3.   Cost to be determined in a manner agreed upon by the parties and
mutually acceptable fixed or percentage fee;

Upon receipt of a Change Order, the CONTRACTOR shall promptly proceed with the
change in the Work involved and advise the Construction Manager of the
CONTRACTOR’S agreement or disagreement with the method, if any, provided in the
Change Order for determining the proposed adjustment in the Contract Sum or
Contract Time.
A Change Order signed by the CONTRACTOR indicates the agreement of the
CONTRACTOR therewith, including adjustment in Contract Sum and Contract Time or
the method for determining them. Such agreement shall be effective immediately.
If the CONTRACTOR does not respond promptly or disagrees with the method for
adjustment in the Contract Sum, the method and the adjustment shall be
determined by the Construction Manager on the basis of reasonable expenditures
and savings of those performing the Work attributable to the change, including,
in case of an increase in the Contract Sum, a 10% allowance for overhead and
profit. In such case, the CONTRACTOR shall keep and present, in such form as the
Construction Manager may prescribe, an itemized accounting together with
appropriate supporting data. Unless otherwise provided in the Contract
Documents, costs shall be limited to the following:

  1.   Costs of labor, including social security, fringe benefits required by
agreement;     2.   Costs of materials, supplies and equipment, including cost
of transportation, whether incorporated or consumed:     3.   Rental costs of
machinery and equipment, exclusive of hand tools, whether rented from the
CONTRACTOR or others;     4.   Costs of premiums for the guarantee bond, permit
fees, and value added tax related to the Work; and     5.   Additional costs of
supervision and field office Personnel directly attributable to the change.

If the OWNER and CONTRACTOR do not agree with the adjustment in Contract Time or
the method for determining it the adjustment or the method shall be referred to
the Construction Manager for determination per Clause 29.
When the OWNER and CONTRACTOR agree with the determination made by the
Construction Manager concerning the adjustments in the Contract Sum and Contract
Time, or otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.

25



--------------------------------------------------------------------------------



 



(iii) An order for a minor change in the Work, may be issued by the Construction
Manager not involving adjustment in the Contract Sum or extension of the
Contract Time and not inconsistent with the intent of the Contract Documents.
Such changes shall be effected by written order and shall be binding on the
OWNER and CONTRACTOR. The CONTRACTOR shall carry out such written orders
promptly.
After the Contract has been executed the OWNER and the Construction Manager will
consider a formal request for the substitution of products in place of those
specified only under the conditions set forth in the General Requirements.
CLAUSE 18. TESTS.
The CONTRACTOR shall furnish all labor and materials required to make all
performance and other tests of its Work, including but not limited to site
preparation as required by the Drawings and Specifications. Such tests shall be
made at no additional cost to the OWNER. The CONTRACTOR shall perform all tests,
and the OWNER’S REPRESENTATIVE and Construction Manager must be notified in
writing and through the Daily Activity Log with at least twenty-four hours in
advance of said tests. All Work required to be tested and thereafter buried
underground or otherwise concealed, shall be tested before being buried or
covered, and the test conditions shall be applied for a sufficient length of
time to permit adequate inspection. The CONTRACTOR shall furnish the OWNER with
complete written test results and data, as soon as they are available. The OWNER
shall have the right to independently test, at its expense, any portion of the
Work. In the event the Work tested by the OWNER as provided herein is not in
conformity with Exhibit “B” hereof, the last sentence of second paragraph of
Clause 9 of this Contract shall apply.
Tests, inspections and approvals of portions of the Work required by the
Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the CONTRACTOR shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the OWNER, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The CONTRACTOR
shall give the Construction Manager timely notice of when and where tests and
inspections are to be made so the Construction Manager may observe such
procedures.
If the Construction Manager, OWNER or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included in the above paragraph, the Construction Manager will,
upon written authorization from the OWNER, instruct CONTRACTOR to make
arrangements for such additional testing, inspection or approval by an entity
acceptable to the OWNER, and the CONTRACTOR shall give timely notice to the
Construction Manager off when and where tests and inspections are to be made so
the Construction Manager may observe such procedures.
If such procedures for testing, inspection or approval reveal failure of the
portions of the Work to comply with requirements established by the Contract
Documents, the

26



--------------------------------------------------------------------------------



 



CONTRACTOR shall bear all costs made necessary by such failure.
Required certificates of testing, inspection or approval shall, unless otherwise
required by the Contract Documents, be secured by the CONTRACTOR and promptly
delivered to the Construction Manager.
If the Construction Manager is to observe tests, inspections or approvals
required by the Contract Documents, the Construction Manager will do so promptly
and, where practicable at the normal place of testing.
Tests or inspections conducted pursuant to the Contract Documents shall be made
promptly to avoid unreasonable delays in the Work.
CLAUSE 19. INSURANCE.
(a) The CONTRACTOR shall obtain in the name of the CONTRACTOR, from an insurance
company with offices in both the United States of America and in Mexico,
authorized to do business in Mexico and satisfactory to the OWNER, a
comprehensive general insurance liability policy, which will include, but not be
limited to the following insurance coverage: An insurance policy in the total
amount of US$2,000,000.00 (Two Million 00/100 Dollars) per occurrence and
US$2,000,000.00 (Two Million 00/100 Dollars) aggregate, to protect the OWNER and
the CONTRACTOR at all times from any claims resulting from injury or death of
any person or persons, or damages to property caused in whole or in part by acts
or omissions of the CONTRACTOR, OWNER or any other contractor or subcontractors,
suppliers or any other party directly or indirectly employed by them while
engaged in the performance of the Work, or any other activity associated or
related with the Work, or Force Majeure, as provided by the Civil Code for the
State of Tamaulipas and the Federal Labor Law of the Mexican Republic.
The CONTRACTOR shall be responsible for providing coverage for all its workers
and employees with the Mexican Institute of Social Security, pursuant to Clause
27 hereof.
Approval of the insurance by the OWNER shall not relieve or decrease the
liability of CONTRACTOR hereunder. The OWNER shall be named as an additional
insured and such policy shall provide that the OWNER shall receive thirty
(30) calendar days prior written notice of any cancellation of such policy or of
a material change in the coverage thereby provided. In the event of casualty,
the CONTRACTOR shall promptly initiate adjustment procedures with the respective
insurance company and the proceeds paid thereby will be distributed among the
parties hereto in accordance to their respective interests as they appear
herein.
(b) OWNER shall obtain at its expense, in the name of the OWNER, from an
insurance company with offices in both the United States of America and in
Mexico, authorized to do business in Mexico, the following insurance coverage:
(i) An insurance policy to protect against all risks of physical damage
including but not

27



--------------------------------------------------------------------------------



 



limited to fire, extended coverage perils, earthquake and flood for the term of
construction, including the materials and accessories for the full cost of
replacement of the construction effected up to the date of the damage.
In the event of casualty, the OWNER shall promptly initiate adjustment
procedures with the respective insurance company and the proceeds paid thereby
will be distributed among the parties hereto in accordance to their respective
interests as they appear herein.
As evidence that the parties hereof have provided insurance as required above,
they shall furnish each other with copies of the certificates of insurance
issued by corresponding insurers upon execution of this Contract. Such insurance
shall be valid and in effect until final acceptance of the Work by the OWNER.
CLAUSE 20. DAMAGES.
The CONTRACTOR will be held responsible for all losses or damages to all the
Work, to the property of OWNER, to OWNER’S other contractors or to adjacent
property, as well as for the injury or death of its own, and other contractors
or OWNER’S employees, agents or any other persons, while they are on the OWNER’S
premises or in adjacent areas, when such damages, injuries or deaths are caused
by any acts or omissions of the CONTRACTOR or its Subcontractors, including
their own negligence or failure to provide proper barricades, guards, and other
means of protection. CONTRACTOR shall defend any and all claims, actions or
suits that may be brought against the OWNER in which such liability may be
asserted and shall make good to, and reimburse, the OWNER for any expenditures
which may be incurred by OWNER in the defense of any claim, action or suit in
which such liability may be asserted.
The OWNER will be held responsible for all losses or damages to all the Work, to
the property of CONTRACTOR, Subcontractors or other contractors or to adjacent
property, as well as for the injury or death of its own, and other contractors
or CONTRACTOR’S employees, agents or any other persons, while they are on the
Premises or in adjacent areas, when such damages, injuries or deaths are caused
by any acts or omissions of the OWNER and/or the Construction Manager or its
Subcontractors, including their own negligence or failure to provide proper
barricades, guards, and other means of protection. OWNER shall defend any and
all claims, actions or suits that may be brought against the CONTRACTOR in which
such liability may be asserted and shall make good to, and reimburse, the
CONTRACTOR for any expenditures which may be incurred by CONTRACTOR in the
defense of any claim, action or suit in which such liability may be asserted.
CLAUSE 21. WARRANTIES.
CONTRACTOR hereby agrees to provide a 1 (one) year warranty for the Work
commencing on Substantial Completion Date, for all workmanship and materials
used. Moreover, after the 1 (one) year warranty term has expired, CONTRACTOR
shall assign OWNER, to the fullest extent possible, any and all warranties
received by its vendors,

28



--------------------------------------------------------------------------------



 



suppliers and/or Subcontractors., including but not limited to, the warranty for
the roofs of the Work granted by Butler for a term of 10 (ten) years for steel
and steel reinforcement materials. Work will be free of defects not inherent in
the quality required or permitted, and that the Work will conform to the
requirements of the Contract Documents. Work not according to the Contract
Documents requirements, including substitutions not properly approved and
authorized, under the Contract Documents, may be considered defective. Except
for punch list items, the warranty period will run from the date the punch list
items are delivered. Any imperfections or defects which may develop or be
discovered in the workmanship or materials used or in the fixtures or equipment
furnished by the CONTRACTOR during the corresponding warranty period shall be
made good by the CONTRACTOR, including all necessary costs incidental thereto,
without cost to the OWNER. In the event of any imperfections, and in addition to
other recourses available to the OWNER derived from this Contract or from law,
the CONTRACTOR covenants and agrees to replace or repair with comparable
equipment, materials and workmanship, any and all imperfections or defects found
in the workmanship or materials used furnished by the CONTRACTOR.
CONTRACTOR hereby agrees to that any persistent imperfection that was corrected
by CONTRACTOR within the warranty term, shall be corrected by CONTRACTOR under
this warranty, until said repair is in good working conditions.
Nothing contained in this Clause shall be construed to establish a period of
limitation with respect to other obligations, which the Contractor might have
under the Contract Documents.
In the event that this Contract is terminated by OWNER before the dates set
forth in Clause Fifth hereof, then, the warranty shall become effective for the
Work actually performed by CONTRACTOR and said warranty shall be effective as of
the date of termination hereof.
CLAUSE 22. CONSTRUCTION DRAWINGS.
Based on actual field measurements, the CONTRACTOR shall keep a complete set of
Drawings and Specifications at the Work site, which Drawings shall be maintained
current and up to date to reflect any changes due to field conditions and to
alterations requested by the OWNER.
The CONTRACTOR shall maintain marked up “As-Built” Drawings, Specifications and
changes due to field conditions and alterations requested by the OWNER. A
complete set of “As-Built drawings” shall be submitted to Construction Manager
for review at the “Substantial Completion Date”.
CLAUSE 23. GUARANTEE BOND.
Upon execution of this Contract, CONTRACTOR must obtain and maintain in full
force and effect the following Bond provided by a bonding company acceptable to
the OWNER:

29



--------------------------------------------------------------------------------



 



a) Upon acceptance of the Work by the OWNER and prior to final payment hereof,
the CONTRACTOR shall obtain and provide a guarantee bond from such bonding
company as the OWNER may approve and in an amount equal to ten (10%) percent of
the Contract Sum. Said bond shall be in effect through the warranty period and
any extensions thereof as provided in Clause 21. The bond shall cover all the
obligations of the CONTRACTOR under and derived of this Contract, including but
not limited to those of criminal, labor, tax, commercial and civil nature.
CONTRACTOR shall furnish OWNER with certificate for such bond policy required to
be provided under this Contract, which policy shall provide that it shall not be
reduced or canceled during its corresponding term of effectiveness. CONTRACTOR
shall furnish OWNER with copy of the receipt of payment of the corresponding
premium on such bond policy.
The bond policy shall be issued by a company approved by the OWNER, which shall
be subject to the approval of the OWNER as to amount, content, form and
expiration date, and shall name OWNER as beneficiary. The bond policy may only
be reduced or canceled with the OWNER’S prior written approval.
CLAUSE 24. CONTRACTED SUM — COSTS.
The OWNER shall pay to the CONTRACTOR for the performance of the Work and all
CONTRACTOR’S obligations hereunder a price not to exceed US$12,704,365.38
(Twelve Million Seven Hundred Four Thousand Three Hundred Sixty Five Dollars
38/100), legal currency of the United States of America, plus the applicable
Value Added Tax, for the Work described in Exhibit “A” hereto, excluding the
areas for equipment pits, which maximum price will not exceed US$26,407.80
(Twenty Six Thousand Four Hundred and Seven Dollars 80/100) legal currency of
the United States of America, per press pit, plus Value Added Tax; however, pit
pricing is subject to final soil analysis and may change based on findings (the
“Contract Sum”). The Contract Sum shall be the total payment due from the OWNER
to the CONTRACTOR and shall include, without limitation, the cost of the premium
for the guarantee bond and permits, as contemplated herein, Subcontractors,
Suppliers, CONTRACTOR’S fees, labor, social security, equipment, materials,
services and any tax, including any state, federal or local tax on any material
or equipment used in the construction of the Work and those which may be
applicable to this CONTRACT or the performance thereof, the amounts of which are
undetermined at the time of execution of this CONTRACT, except for the
applicable Value Added Tax, which will be paid by OWNER.
The parties hereby acknowledge that OWNER has paid from the above mentioned
Contract Sum, in advance to CONTRACTOR the amount of US$244,387.00 (Two Hundred
Forty Four Thousand Three Hundred Eighty Seven Dollars 00/100) legal currency of
the United States of America, plus the applicable Value Added Tax for the earth
and grading work carried out by the CONTRACTOR on the Premises. Similarly, the
OWNER acknowledges that CONTRACTOR has delivered the corresponding

30



--------------------------------------------------------------------------------



 



invoice(s) for the amounts paid in advance in connection with such grading work.
The applicable Value Added Tax to be paid by OWNER shall be itemized separately
from the contracted price on the official invoice or invoices which in
accordance with the applicable tax provisions shall be issued by the CONTRACTOR.
CLAUSE 25. PAYMENTS TO THE CONTRACTOR
(a) The amount of US$1,794,410.85 (One Million Seven Hundred Ninety Four
Thousand Four Hundred Ten Dollars 85/100), of the total Contract Sum, legal
currency of United States of America, plus the applicable Value Added Tax,
constitutes the down payment, is paid by OWNER to CONTRACTOR on the date of
execution hereof. Delivery of the down payment herein referred to will be
subject to the condition precedent of CONTRACTOR delivering to OWNER the
following documents: (i) Exhibit “B” (the CPM schedule); (ii) the list of items
in which the initial payment must be spent, Exhibit “F”; and (iii) an invoice
for the initial payment amount plus the applicable Value Added Tax.
(b) Except as provided in Clause 25 Bis hereof, progress payments by the OWNER
to the CONTRACTOR will be made on a monthly basis, and shall be proportionate to
the degree of completion of the Work in accordance to the CPM.
The making of monthly progress payments by the OWNER to the CONTRACTOR will be
predicated upon the CONTRACTOR adhering to the CPM, which is part of Exhibit “B”
approved by the OWNER. If the CONTRACTOR is falling behind the schedule on the
performance of the Work, , due to its fault or negligence, the OWNER may retain
the portion of the corresponding progress payments, which is proportional to the
uncompleted Work until such time as the CONTRACTOR actually performs the portion
or the parts of the Work so scheduled. In any event, payments to the CONTRACTOR
shall be made based on the value of Work completed to date, including materials
ordered and stored in a bonded warehouse or storage facility, in accordance with
the itemized values contemplated in the breakdown in Exhibit “B” hereto, and as
verified by OWNER’S REPRESENTATIVE and Construction Manager.
CONTRACTOR shall submit application for any partial payment to the OWNER on the
25th day of each month. The OWNER and its representative shall review if the
Work has been completed pursuant to the CPM. The CONTRACTOR shall submit to the
OWNER or Construction Manager an itemized Application for Payment for operations
completed in accordance with the schedule of values. Such application shall be
supported by such data substantiating the CONTRACTOR’S right to payment as the
OWNER or Construction Manager may require, such as copies of requisitions from
Subcontractors and material suppliers. The OWNER, through its representative on
site, shall check the application for partial payment and, not later than three
(3) Days after receipt of such application shall approve for payment the
corresponding sum. The down payment, shall be amortized against the progress
payments of the Work by withholdings of 15% of each progress payment until it is
fully amortized, considering the value of labor, equipment and/or materials
which the OWNER estimated has been acceptably incorporated into the

31



--------------------------------------------------------------------------------



 



Work or suitably stored at the site thereof, withholding payment of the
remaining 7% (seven percent) as per the following paragraph (c), less the
aggregate of any previous payments. In the event there are changes in the Work
involving additional cost to CONTRACTOR ordered by the OWNER, they shall be
documented as required by Clause 17 of this Contract.
Due to the CONTRACTOR’S obligation to deliver to OWNER copy of the previous
month contribution payment to the Mexican Institute of Social Security and
INFONAVIT, OWNER shall have the right to withhold the next months payment, only
in the percentage of the contributions not paid to the Mexican Institute and
INFONAVIT for said previous month. Once CONTRACTOR delivers to OWNER proof of
payment of the remaining contributions, OWNER shall release the amounts withheld
within the following 24 hours of receiving such proof of payment.
(c) The OWNER will withhold at least 7% (seven percent) of each progress payment
throughout the project to guarantee the correct execution of the Work and all
the CONTRACTOR’S undertaking hereunder. However, the CONTRACTOR shall be
entitled to receive the mentioned withholding as per Clause 30, paragraph c)
hereof.
(d) Upon termination of the Work, the CONTRACTOR shall be obligated to deliver
to the OWNER an invoice or invoices for the remaining value of the Work and/or
amounts effectively paid by OWNER to CONTRACTOR, which invoices shall segregate
the net charges from the respective value added tax and comply with all tax
requisites as provided by Mexican Law.
(e) The Construction Manager will, within three (3) Days after receipt of the
CONTRACTOR’S Application for Payment issue to the OWNER a certificate of
Payment, with a copy to the CONTRACTOR, for such amount as the Construction
Manager determines is properly due as per the provisions set forth in this
Clause.
(f) The issuance of a Certificate for Payment will constitute a representation
by the Construction Manager to the OWNER, based on Construction Manager’s
observations at the site and the data comprising the Application for Payment,
that the Work has progressed to the point indicated and that, to the best of the
Construction Manager’s knowledge, information and belief, quality of the Work is
in accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion to results of subsequent tests and inspections, to
minor deviations from the Contract Documents correctable prior to completion and
to specific qualifications expressed by the Construction Manager. The issuance
of a Certificate for Payment will further constitute a representation that the
CONTRACTOR is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Construction
Manager has (1) made exhaustive or continuous on-site inspections to check the
quality or quantity of the Work, (2) reviewed construction means, methods,
techniques, sequences or procedures, (3) reviewed copies of requisitions
received from Subcontractors and material suppliers and other data requested by
the OWNER to substantiate the CONTRACTOR’S right to payment

32



--------------------------------------------------------------------------------



 



or (4) made examination to ascertain how or for what purposes the CONTRACTOR has
used money previously paid on account of the Contract Sum.
(g) The Construction Manager may only decide not to certify payment and may
withhold a Certificate for Payment in whole or in part to the extent reasonably
necessary to protect the OWNER, in the event the Work has not been performed
according to the Contract Documents. If the Construction Manager is unable to
certify payment in the amount of the Application, the Construction Manager will
notify the CONTRACTOR and OWNER. If the CONTRACTOR and Construction Manager
cannot agree on a revised amount the Construction Manager will promptly issue a
Certificate for Payment for the amount for which the Construction Manager is
able to make such representations to the OWNER. The Construction Manager may
also decide not to certify payment or, because of subsequently discovered
evidence or subsequent observations, may nullify the whole or a part of a
Certificate for Payment previously issued to such extent as may be necessary in
the Construction Manager’s opinion to protect the OWNER from loss because of:
1. Defective Work not remedied;
2. Third party claims filed or reasonable evidence indicating probable filing of
such claims;
3. Failure of the CONTRACTOR to make payments properly to Subcontractors or for
labor, materials or equipment;
4. Damage to the OWNER or another contractor;
5. Reasonable evidence that the Work will not be completed as per the CPM, and
that the unpaid balance would not be adequate to cover actual or liquidated
damages for the anticipated delay; or
6. Persistent failure to carry out the Work in accordance with the Contract
Documents.
     When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.
(h) After the Construction Manager has issued a Certificate for Payment, the
OWNER shall make payment in the manner and within the time provided in the
Contract Documents, and shall so notify the Construction Manager.
(i) Neither the OWNER nor Construction Manager shall have an obligation to pay
or to see to the payment of money to a Subcontractor except as may otherwise be
regulated by law.
(j) Certificate for Payment, a progress payment, or partial or entire use or
occupancy of the Project by the OWNER shall not constitute acceptance of Work.
(k) Payments due and unpaid under the Contract Documents shall bear interest
from the date payment is due at such rate as the parties may agree upon in
writing or in the absence thereof, at the legal rate prevailing from time to
time at the place where the Project is

33



--------------------------------------------------------------------------------



 



located.
CLAUSE 25 BIS. STEEL AND STEEL STRUCTURE PAYMENTS.
The parties hereby agree and acknowledge that CONTRACTOR has request to Butler
de Mexico, S. de R.L. de C.V. (“Butler”), the steel and steel reinforcement
materials required for the Building; and that Butler as provided a payment
schedule for such materials, which is attached hereto as Exhibit “H”; thus OWNER
hereby agrees to pay CONTRACTOR only and exclusively for the steel and steel
reinforcement materials the amounts set forth in Exhibit “H” within 2 Days
before its due date set forth therein, provided, however, that CONTRACTOR shall
invoice such payment 7 calendar days in advance.
CLAUSE 26. THE PARTIES RESPONSIBILITIES.
(a) The CONTRACTOR shall indemnify and hold harmless the OWNER, Construction
Manager, and their consultants and agents and employees of any of them from and
against claims, damages, losses and expenses, including but not limited to
attorneys fees arising out of or resulting from casualty or death of any person
or persons, or damages to property of third parties and from the performance of
the Work, provided that such claim, damage, loss or expense is attributable to
bodily injury, sickness disease or death, or to injury to or destruction of
tangible property other than the Work itself including loss of use resulting
therefrom, including, without limitation, the use, discharge, storage or
disposal of any toxic substance or environmental hazardous material, and the
omission in the obtainment of any permit, license or authorization required, but
only to the extent caused in whole or in part by negligent acts or omissions of
the CONTRACTOR, a Subcontractor or anyone directly or indirectly employed by
them or anyone for whose acts they may be liable, regardless of whether or not
such claim, damage, loss or expertise is caused in part by a party indemnified
hereunder. Such obligation shall not be construed to negate, abridge, or reduce
other rights or obligations indemnity which would otherwise exist as to a party
or person described in this Paragraph (a).
(b) The CONTRACTOR shall forever protect and defend the OWNER in the full and
free use and enjoyment of any and all rights to any invention, machines or
devices which may be used as part of the Work, either in the construction or use
after completion, against all suits of all persons whomsoever and shall pay all
royalties and license fees necessary for the use and enjoyment of such
inventions, machines or devices.
(c) Furthermore, upon presentation of the request for the first monthly progress
payment, the CONTRACTOR shall submit to the OWNER, an affidavit from the
Subcontractors and/or Suppliers used in the Work stating that no claims,
demands, losses, suits, payments, actions, recoveries or judgments of any and
all natures, will be filed against the OWNER for any reason whatsoever, and
particularly for monies owed to them by the CONTRACTOR, and through which they
expressly waive the right granted to them by Article 2641 of the Civil Code for
the Federal District and its correlative article in the Civil Code for the State
of Tamaulipas.

34



--------------------------------------------------------------------------------



 



CONTRACTOR agrees to advise all Subcontractors and Suppliers that in any given
case they shall seek recourse for any claims, demands, losses, suits, payments,
actions, recoveries or judgments, directly from the CONTRACTOR.
CONTRACTOR further agrees to save and hold the OWNER harmless, thus assuming all
responsibility for any and all claims, demands, losses, suits, payments,
actions, recoveries or judgments brought against the OWNER, by any of
CONTRACTOR’S Subcontractors arising out of the Work.
(d) Environmental Liability. CONTRACTOR shall assume all environmental
liabilities upon entering into this Contract and thus, will ensure that the Work
shall be free of, and will not be subject to, any spill, environmentally harmful
accident or final disposal or recycling of any material or waste that is deemed
hazardous or dangerous under the terms of the Laws, as defined below, and agrees
to indemnify and to hold OWNER in peace and safe from harm against any all
liabilities, including penalties, losses, demands, claims, payments, suits,
actions, recoveries and judgments of an environmental nature brought against it
by reason of any act, omission or misrepresentation of CONTRACTOR, its agents or
employees, or any of its Subcontractors, their agents or employees, in the
execution of the Work. CONTRACTOR shall perform the Work in compliance with all
Federal, State and Municipal Environmental, Health and Safety laws and
regulations, statutes, rules, codes, plans, orders, judgments, decrees, official
norms, including but not limited to the General Law of Ecological Balance and
Environmental Protection as amended, the General Law of Prevention and Integral
Management of Wastes and its regulations and the Applicable Mexican Official
Standards as well as under special laws and regulations in the areas of
(i) environmental impact; (ii) prevention and control of air pollution; ( iii
)prevention and control of water pollution; and ( iv ) hazardous wastes, the
National Waters Law and its Regulations, the Regulations on land transportation
of hazardous materials and wastes, the Law of Ecological Balance and
Environmental Protection for the State of Tamaulipas and its Regulations, the
General Regulations on Safety and Environmental Health in the Workplace, as
applicable, and all other bodies of law as applicable (hereinafter the “Laws”).
CONTRACTOR agrees to indemnify and hold OWNER, its officers, representatives,
board members, employees and agents, harmless with respect to any action,
proceeding, fine, penalty, information, judgment, order, decree and change
asserted against OWNER for the breach of the Laws by CONTRACTOR in the
performance of the Works and for any damages and losses (“daños y perjuicios”)
caused to OWNER and/or third parties from such circumstance in accordance with
Mexican law.
Other than those caused by acts or omissions of CONTRACTOR, its employees,
subcontractors, suppliers, employees, consultants and/or agents, in the
execution of the Work under the terms of this Contract, OWNER shall assume any
and all environmental liabilities upon its possession of any portion of the
Building and Premises caused by its use of same; and thus, will ensure that its
operations shall be free of, and will not be subject to, any spill,
environmentally harmful accident or final disposal or recycling of any material
or

35



--------------------------------------------------------------------------------



 



waste that is deemed hazardous or dangerous under the terms of the Laws, and
agrees to indemnify and to hold CONTRACTOR in peace and safe from harm against
any all liabilities imposed on CONTRACTOR, including penalties, losses, demands,
claims, payments, suits, actions, recoveries and judgments of an environmental
nature brought against it by reason of any act, omission or misrepresentation of
OWNER, Construction Manager, its agents or employees, or any of its
Subcontractors, their agents or employees, in the execution of their operation
and activities in the Building and the Premises. OWNER shall conduct its
activities in compliance with the Laws.
OWNER agrees to indemnify and hold CONTRACTOR, its officers, representatives,
board members, employees and agents, harmless with respect to any action,
proceeding, fine, penalty, information, judgment, order, decree and change
asserted against CONTRACTOR for the breach of the Laws by OWNER in execution of
its activities and for any damages and losses (“daños y perjuicios”) caused to
CONTRACTOR in accordance with Mexican law, other than those caused by acts or
omissions of CONTRACTOR, its employees, subcontractors, suppliers, employees,
consultants and/or agents in the execution of the Work under the terms of this
Contract.
CLAUSE 27. LABOR RESPONSIBILITY
The parties shall assume all labor responsibility for all their respective
personnel assigned to or contracted for the performance of the Work, and agree
to strictly comply with all their obligations as employers with respect to their
respective personnel under the Federal Labor Law, the Mexican Institute of
Social Security Law; the National Institute of the Fund for Workers Housing Law
and all regulations and ordinances issued under any applicable law.
In the event the CONTRACTOR or its Subcontractors needs for any reason to hire
workers that are unionized, such workers will be preferably hired and the
appropriate collective bargaining agreements will be entered into with the same
union with which the OWNER has executed a Collective Bargaining Agreement.
The parties agree to indemnify and hold each other harmless in the event of any
labor claim filed by any their respective workers or employees, their
Subcontractors or Suppliers as well as any claim filed by the Mexican Institute
of Social Security or the Institute of the National Fund for Workers Housing due
to their failure to make payment of their respective dues and taxes derived from
the performance of this CONTRACT. The CONTRACTOR will be obligated to appoint
the OWNER as the owner of the Work in the respective registration notice it
files with the Mexican Institute of Social Security, and it must provide to the
OWNER stamped copy of said notice upon final acceptance of the Work.
CLAUSE 28. SUBCONTRACTORS.
Upon execution of this Contract, CONTRACTOR shall submit a list of contractors
for evaluation and approval by OWNER and Construction Manager. The list of
Subcontractors shall become a part hereof as Exhibit “F”. The selection and
supervision of Subcontractors shall be made by the CONTRACTOR at its own
responsibility.

36



--------------------------------------------------------------------------------



 



The CONTRACTOR agrees that it is fully responsible towards the OWNER and
Construction Manager for all acts and omissions of its Subcontractors and of
persons either directly or indirectly employed by them, as well as for acts and
omissions of persons directly employed by it.
Nothing contained herein or in the drawings or specifications shall create any
contractual relationship between the OWNER and any Subcontractor. The CONTRACTOR
is not authorized to make any commitment on behalf of the OWNER or Construction
Manager, unless previously authorized to do so in writing by the OWNER or
OWNER’S Representative.
The CONTRACTOR agrees to bind all Subcontractors and they in turn agree to be
bound by the terms hereof insofar as they apply to the Work.
The CONTRACTOR shall not delegate to Subcontractors the responsibilities and
obligations corresponding to the CONTRACTOR under this Contract.
The CONTRACTOR shall cause that all provisions contained herein in regard to
warranty, changes and modifications in the Work, final acceptance of the Work,
the right to inspections by the OWNER, OWNER’S right to terminate the Contract
and OWNER’S right to be assigned with the subcontracts if so chosen, be included
in the Contract signed with each one of the Subcontractors.
The CONTRACTOR shall not contract with a proposed person or entity to which the
OWNER or Construction Manager has made reasonable and timely objection. The
CONTRACTOR shall not be required to contract with anyone to whom the CONTRACTOR
has made reasonable objection.
The CONTRACTOR shall not change a Subcontractor person or entity previously
selected if the OWNER or Construction Manager makes reasonable objection to such
change. The OWNER and Construction Manager shall not request the change of a
Subcontractor which they have previously authorized.
CLAUSE 29. CLAIMS.
A Claim is a demand or assertion by one of the parties seeking, as a matter of
right, adjustments or interpretation of Contract terms, payment of money,
extension of time or other relief with respect to the terms of the Contract. The
term “Claim” also includes other disputes and matters in question between the
OWNER and CONTRACTOR arising out of or relating to the Contract Claims must be
made by written notice. The responsibility to substantiate Claims shall rest
with the party making the Claim.
Decision of Construction Manager. Claims, including those alleging an error or
omission by the CONTRACTOR in the preparation of the plans and specifications
for the

37



--------------------------------------------------------------------------------



 



Work, shall be referred initially to the Construction Manager for action. A
decision by the Construction Manager, shall be required as a condition precedent
to arbitration and/or litigation of Claim between the CONTRACTOR and OWNER as to
all such matters arising prior to the date final payment is due, regardless of
(1) whether such matters relate to execution and progress of the Work or (2) the
extent to which the Work has been completed. The decision by the Construction
Manager in response to a Claim shall not be a condition precedent to arbitration
and/or litigation in the event (1) the position of Construction Manager is
vacant, (2) the Construction Manager has not received evidence or has failed to
render a decision within agreed time limits, or (3) the Construction Manager has
failed to take action within ten (10) Days after the claim is made.
In the event that any of the parties does not agree with the Construction
Manager’s decision of a Claim, as set forth above, the disagreeing party may
request the Engineering College in the city of H. Matamoros, State of
Tamaulipas, to appoint an expert approved by both parties, who shall be a person
of known prestige and experience in matters of industrial design and
construction, in order to resolve such Claim. The expert shall decide the
dispute based upon a strict enforcement of the rights and obligations set forth
in the Contract. The decision of said expert shall be binding upon both parties.
The fees and expenses involved for the resolution of the dispute shall be
equally borne by both parties.
Time Limits on Claims. In the understating that Claims during the warranty
period will not have a time limit to exercise them by OWNER, Claims by either
party must be made within 10 Days after occurrence of the event giving rise to
such Claim or within 10 Days after the claimant first recognizes the condition
giving rise to the Claim, whichever is later. Claims must be made by written
notice. An additional Claim made after the initial Claim has been implemented by
Change Order will not be considered unless submitted in a timely manner.
Neither the final payment nor any part of the retained percentage shall become
due until the CONTRACTOR delivers to the OWNER a complete release and waiver of
lien by the CONTRACTOR and Subcontractors and Suppliers of all claims arising
out of this Contract, or receipts for the full value of the Work in lieu
thereof, together with an affidavit stating that the receipts include all the
labor and materials for which a claim could be filed.
The duties and obligations imposed by the Contract Documents and the rights and
remedies available thereunder shall be in addition to and not a limitation of
any duties, obligations, rights and remedies otherwise imposed or available by
law.
CLAUSE 30. INSPECTIONS AND FINAL ACCEPTANCE
(a) The Work shall be subject to inspection by the OWNER and its authorized
representatives during its construction and at other times and places during
normal working hours.
(b) The Work shall be subject to one Final Inspection and acceptance. Such Final
Inspection in full or in part shall be made within three (3) Days after the
corresponding

38



--------------------------------------------------------------------------------



 



notice of the completion of the Work by the CONTRACTOR is delivered to the
OWNER.
(c) Five (5) calendar days after said Final Inspection, the OWNER must accept
the Work in writing and it shall deliver the amounts retained as per paragraph
(c) of Clause 25 (twenty-five) hereof, minus the cost to cover the punch list
items. The CONTRACTOR shall generate and publish a punch list, containing
pending or defective items that are to be completed or repaired on or before
thirty (30) calendar after the Final Inspection of the Work by the OWNER. The
OWNER shall receive a copy of this punch list, review it for completeness and
ensure that the items listed on the punch list are completed to the OWNER’S
satisfaction prior to releasing the amount withheld to cover the cost of the
punch list items. The parties shall agree on the amount to be withheld for punch
list items. Failure to include any items on the punch list will not alter the
responsibility of the CONTRACTOR to complete the Work pursuant to the Drawings
and Specifications.
Upon request of the CONTRACTOR, completed defined portions of the Work or punch
list items will be subject to inspection by the OWNER within three (3) Days
after the OWNER is notified of their completion, which inspections shall be in
accordance with the same terms, conditions and effects as set for the Final
Inspection. Such partial inspections will not relieve CONTRACTOR from its
guarantee obligation under Clause 21 hereof.
(d) Within three (3) Days after any inspection (other than the Final Inspection)
requested by the CONTRACTOR is performed, OWNER shall inform the CONTRACTOR in
writing of any defects or imperfections of the portion of the Work inspected.
(e) If from said Final Inspection OWNER agrees with CONTRACTOR’S performance of
the Work, the parties shall sign a delivery minutes for said portion of the
inspected Work.
CLAUSE 31. OCCUPANCY, CONTRACTUAL PENALTY AND EARLY COMPLETION INCENTIVE.
(a) Independently of the earlier use of the Building and machinery and equipment
installation to which the OWNER has a right to, in accordance with the
provisions herein, the CONTRACTOR agrees and accepts that on the dates referred
to in Clause First and Fifth herein, the OWNER shall have “Beneficial Occupancy”
of the Work, then receive the Work “Substantially Completed” and then “Finally
Completed”. Such terms shall be understood as defined under Clause First and
Fifth herein.
(b) The Work shall be subject to a comprehensive inspection prior to acceptance
of each of such phases. Such Inspections shall be made within seven (7) calendar
days after notice that the Work is ready for each of such phases by the
CONTRACTOR.
(c) If the inspection performed by the OWNER confirms that substantially all the
Work is ready for the corresponding phase, the OWNER must accept in writing the
corresponding phase of the Building. At the same time, as it may correspond, the
respective punch list will be prepared by the OWNER containing pending or
defective items that are to be completed or repaired on or before thirty (30)
calendar Days thereafter.

39



--------------------------------------------------------------------------------



 



(d) The parties agree that for the delivery of the High Bay Area, as set forth
in Clause Fifth, (a), paragraph 1 above, or delay thereof, the following penalty
and incentive shall apply:

  (i)   In the event that CONTRACTOR does not deliver to OWNER the High Bay
Area, (except if such delay is due to causes directly attributable to OWNER) on
the dates established on Clause Fifth (a) paragraph 1; CONTRACTOR shall be
liable for a daily penalty equivalent to US$5,000.00 (Five Thousand Dollars) per
each day of delay on the dates established on the abovementioned Clause. In any
event, the parties hereby agree that the penalty herein provided will not be
cumulative.     (ii)   In the event that CONTRACTOR delivers to OWNER the High
Bay Area before the dates set forth in Clause 5 (a), paragraph 1 above, then,
OWNER shall pay to CONTRACTOR a daily incentive equivalent to US$5,000.00 (Five
Thousand Dollars) per each day of early delivery of the High Bay Area to OWNER.
Should the other target dates provided in Clause 5 (a), paragraph 1, not be
delivered as early as Beneficial Occupancy of the High Bay Area, or are
delivered with less Days of early delivery, then, the incentive will be based on
the fewest days of early delivery. The number of days on the delivery dates will
not be cumulative.

CLAUSE 32. TERMINATION OR SUSPENSION OF THE CONTRACT.
Termination by the OWNER without cause.
(a) The OWNER, at its sole discretion, may terminate this Contract without cause
for any reason whatsoever by sending notice to the CONTRACTOR at least twenty
(20) Days prior to the effective date of termination specified in such notice.
After receipt of notice of termination, the CONTRACTOR shall terminate all work
under the Contract immediately, but in no event later than on the date specified
in such notice and, at OWNER’S option, any and all contracts with Subcontractors
shall be, to the extent possible, immediately assigned to OWNER and it may
instruct CONTRACTOR to:
(l) Terminate all orders and subcontracts chargeable to the performance of this
Contract, which may be terminated without cost;
(2) Terminate and settle subject to approval of the OWNER, other orders and
subcontracts where the cost of settlement will be less than costs which would be
incurred if such orders and Subcontracts were to be completed; and
(3) Transfer to the OWNER, in accordance with OWNER’S directions all materials,
supplies, work in process, facilities and equipment acquired by the CONTRACTOR
in connection with the performance of the Work and for which the CONTRACTOR

40



--------------------------------------------------------------------------------



 



is to be reimbursed hereunder, and all drawings, working drawings, sketches,
specifications and information accumulated for use in the performance of the
Work.
The CONTRACTOR shall, if directed by the OWNER and to the extent stated in the
notice of termination, do such Work as may be necessary to preserve the Work in
progress and to protect material, plant and equipment on the Work or in transit
thereto.
(b) Upon termination of the Contract and compliance by the CONTRACTOR with the
provisions of the preceding paragraph, the OWNER shall pay the CONTRACTOR in
discharge of all of its obligations under the Contract, for:
(l) Such portion of the Work as the CONTRACTOR and its Subcontractors shall have
completed; plus
(2) The cost to the CONTRACTOR for materials which have been delivered to the
plant site of the OWNER up to the effective date of termination; plus
(3) The cost to the CONTRACTOR of acquired materials and equipment to be used
during the term of the Work, for which bona fide irrevocable orders have been
placed by the CONTRACTOR prior to the effective date of termination which have
not been terminated and settled hereunder; plus
(4) The cost to the CONTRACTOR of termination and settling orders and
subcontracts in accordance with this provision; plus
(5) The cost to the CONTRACTOR of complying with the OWNER’S directions relative
to the preservation of the Work in progress and the protection of materials,
plant and equipment on the Work or in transit thereto; plus
(6) The cost incurred by CONTRACTOR in the procurement of the permits and
governmental authorizations in order to perform the Work;
(7) The cost and expenses arising from the reasonable settlement and/or early
termination of the CONTRACTOR’S employees labor contracts directly involved in
the Work, excluding management positions;
(8) Any other legitimate costs and expenses which CONTRACTOR actually disburse
in connection with the early termination hereof and delivers proof of same to
OWNER;
(9) A 7% (seven percent) profit of the difference between the Contract Sum and
the sum of any and all (i) progress payments effectively made by OWNER to
CONTRACTOR herein up to the effective date of termination; and (ii) those costs
to be paid, as referred in the provisions herein above in this paragraph (b).
(c) Notwithstanding any other right of CONTRACTOR herein provided, CONTRACTOR

41



--------------------------------------------------------------------------------



 



shall have the right to collect from OWNER, for loss, damage or otherwise, on
account of such termination by OWNER, the compensation and payment in accordance
with the above provisions.
Upon termination of this Contract pursuant to this Clause, OWNER shall pay to
CONTRACTOR all amounts arising therefrom within the next twenty (20) Days after
the termination date.
In any and all subcontracts entered into between the CONTRACTOR and its
Subcontractors, in any and all other commitments and obligations which the
CONTRACTOR may undertake or incur, all in connection with the Work under this
Contract, the CONTRACTOR shall, to the extent possible, make provisions
consistent with this Section relative to termination of the Contract by the
OWNER and the payment of obligations in connection therewith.
Without prejudice to any other rights or remedies of OWNER, OWNER may, upon
termination and payment hereof:

  1.   Take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the OWNER;     2.   Accept
assignment of subcontracts if so elected by OWNER; and     3.   Finish the Work
by whatever reasonable method the OWNER may deem expedient.

CLAUSE 33. TERMINATION FOR BREACH OF CONTRACT.
Should the CONTRACTOR at any time (i) be adjudicated as bankrupt, makes a
general assignment for the benefit of creditors, makes or permits the
appointment of a receiver for all or substantially all its property, or fails or
refuses to prosecute the Work as provided for herein or (ii) fails to perform
any other requirement of this Contract and does start to cure such failure
within the next five (5) Days after written notice thereof is given by OWNER or
presents in writing reasonable argumentation acceptable to the OWNER as to why
such action is not necessary or required or (iii) does not cure such failure
within a reasonable term satisfactory to OWNER taking into consideration such
failure, the OWNER shall have the right, at its election and without prejudice
to any other remedies, to perform an inventory of the advance of the Work up to
the date of termination and take possession for the purposes of completing the
Work, of all materials, tools, equipment and appliances at the site (which are
not owned by the CONTRACTOR or Subcontractors), and either complete or employ
any other person or persons to complete the Work. A copy of such inventory shall
be delivered to the CONTRACTOR. In case of such termination of the employment of
the CONTRACTOR, CONTRACTOR shall not be entitled to any further payment other
than the portion of the Work completed pursuant to the Contract Documents up to
the effective date of termination, without prejudice to OWNER’S right to collect
from CONTRACTOR any and all damages and losses caused to OWNER as a result of
CONTRACTOR’S breach.

42



--------------------------------------------------------------------------------



 



CONTRACTOR shall be liable for the Work it has performed until the date of
termination hereof.
Should OWNER or its holding company at any time (i) be adjudicated as bankrupt
or (ii) fails to perform any of its obligations under this Contract and does not
start to cure such failure within the next five (5) Days of receiving written
notice from CONTRACTOR of such failure, the CONTRACTOR shall have the right to,
at its own discretion, (i) terminate this Contract or (ii) request the full
compliance of OWNER’S obligations hereunder, and CONTRACTOR shall have the right
to collect the reasonable cost and expenses that it may incur by reason of
OWNER’S failure to comply herewith, all other amounts CONTRACTOR shall have
right to as set forth in this Contract and any all damages caused to CONTRACTOR
due to OWNER’S breach hereof.
CLAUSE 34. TEMPORARY POWER, WATER, AND LIGHTING.
The CONTRACTOR shall provide at its expense any temporary facilities and
utilities required for completion of the Work described in the specification
unless otherwise specified in the documents attached hereto as Exhibit “B”. Such
temporary facilities and utilities shall include but not be limited to:

  (a)   Temporary construction roads, ramps and approaches and maintain them in
a serviceable condition for use by all persons performing work in connection
with this construction project.     (b)   Main ladders and runways for the
performance of the Work. Subcontractors shall provide additional ladders and
runways as required for the performance of their own Work.     (c)   Field
offices and other temporary facilities such as offices, bathrooms, construction
and storage sheds, that the CONTRACTOR and its Subcontractors may require. The
design and location of these temporary facilities shall be as approved by the
OWNER which consent must be granted or denied by the OWNER within five (5) Days
and shall not be unreasonably withheld. When directed by the OWNER, the
CONTRACTOR shall remove the temporary facilities and shall be responsible for
Subcontractors, removing their temporary structures from the premises if same
are not necessary to continue with the Work.     (d)   Fire protection for the
field offices and other temporary structures as required. The CONTRACTOR shall
provide and place in each field office and temporary structure the fire
extinguishers to treat electrical, as well as wood, textile, paper and rubbish
fires. All extinguishers shall be maintained in first class operating condition.
    (e)   Temporary dust control measures acceptable to the OWNER and
Construction Manager, at CONTRACTOR’S cost.

43



--------------------------------------------------------------------------------



 



CLAUSE 35. ASSIGNMENT.
This Contract is binding upon both parties hereto, its successors, assigns and
transferees. Neither party may assign this Contract or sublet it as a whole
without the written consent of the other, nor shall the CONTRACTOR assign any
monies to become due hereunder without the previous written consent of the
OWNER. However, the parties hereof may assign this Contract to any of its
corporate affiliates or subsidiaries without the consent of each other.
CLAUSE 36. APPLICABLE LAW AND JURISDICTION.
On everything related to the interpretation and compliance with this Contract,
the parties shall abide by the provisions of the Civil Code for the State of
Tamaulipas and they submit themselves to the jurisdiction of the Courts in
Matamoros, State of Tamaulipas, United Mexican States, thus expressly waiving
any other jurisdiction to which they may be entitled to due to their present or
future domiciles or due to any other reason whatsoever.
CLAUSE 37. NOTICES
All notices required or desired to be given under this Contract shall be in
writing and delivered personally or sent by certified or registered mail,
postage prepaid, return receipt requested, addressed as follows:
OWNER:
Core Composites De Mexico, S. de R.L. de C.V.
Prol. Ave. Uniones y Av. Michigan
Parque Industrial del Norte
Matamoros, State of Tamaulipas
México
Tel. (868) 810-0060
Fax: (868) 810-0065
Attn: Mr. Mark Murfitt
With a copy to:
Baker & McKenzie Abogados, S.C.
Oficinas en el Parque, Piso 10
Boulevard Constitución No. 1884, Pte.
64650 Monterrey, N.L.
Tel. (81) 8399-1300
Fax (81) 8399-1399
Attn.: Juan Bernardo García Garza and/or Juan Salvador Vazquez Silveyra
CONTRACTOR:

44



--------------------------------------------------------------------------------



 



AS Construcciones del Norte, S.A. de C.V.
Calixto de Ayala #105, Altos B, Colonia San Francisco, 87350
H. Matamoros, State of Tamaulipas
Mexico
Tel: +52 1 (868) 816-1140
Fax: +52 1 (868) 813-5729
Attn: Mr. Victor Alfonso Sánchez Ruelas
Or to such other address as any of the parties may designate in writing.
CLAUSE 38. SOLE AGREEMENT.
This Contract as well as its Exhibits, conform the total and only agreement
between the parties hereof as of this date and shall prevail over any other
prior covenant, agreement or understanding between the parties, either written
or oral.
This Contract is executed by the parties in Matamoros, State of Tamaulipas, on
this 27 of August of 2008, in the English and Spanish languages. In the event of
any discrepancy between the two texts, the Spanish version shall prevail.
OWNER
Corecomposites de Mexico, S. de R.L. de C.V.
 
By: Stephen John Klestinec
Title: Attorney-in-Fact
CONTRACTOR
AS Construcciones del Norte, S.A de C.V
 
By : Mr. Victor Alfonso Sanchez-Ruelas
Title: Attorney-in-Fact

             
WITNESS
      WITNESS    
 
           
 
           

45



--------------------------------------------------------------------------------



 



EXHIBITS

A.   Copy of the Articles of Incorporation and current By-Laws of the OWNER.  
B.   Drawings and Specifications (Contract Documents).   C.   Copy of the Power
of Attorney of the OWNER’S representative.   D.   Copy of the Articles of
Incorporation and current By-Laws of CONTRACTOR.   E.   Form of Change Order.  
F.   List of Materials and Subcontractors.   G.   Copy of Power of Attorney of
the CONTRACTOR’S representative.   H.   Butler Payment Schedule   I.   High Bay
Area Delivery Map

46